                         Case 18-12773-BLS              Doc 8-3     Filed 12/13/18          Page 1 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                         INDEX NO. 650026(2018
NYSCEF DOC. NO. 4                                                                                RECEIVED NYSCEF: 01/03'2018




                           (C) .Government Approval, Regulation, pie. No authorization, registration or
             approval or other action by; and no notice. to Or :filing With, any governmental authority or
             regulatory body or other Person is requhed for the due execution, delivery or perletinenee by the.
             Guarantor Ofthis Otiatarity or any other Loan Document to Whigh.it:Is a party wept for those
             with repot to whieh the failure to obtain or take wolitd..net reasonably be expected-to have
             Material Adverse Effect, The guarantor is tot an itinveatment OOitipaNin Within the meaning of
             the Investment Company            1940,,is amended, or a "hOlding company", Or a "subsidiary
             company" of a "holding company", or an "affiliate" of a '41dt:ling company" or of a "subsidiary
             company" of a 'holding. company", within the meaning Oftiro1)   Ohlie i.,Itility Holding Company
             Act of 1935, es amended.

                                  Validity,     Thi.s
                                                    Guaranty constitutes, and each other Note Document
             executed by the G4arantP1 will, PO the due execution and delivery thereof, constitute,  NSA
             valid and binding obligations if the Guarantor enforceable w.accordance with their respective
             terms.

                             (a) ,Litigation, There are no Wiens, snits, Or proceedings. (including
             geVerninental or administrative proceedings), investigations, thirdparty subpoenas Or inquirlee
             by any regulatory agency; body or other governmental atithority, to which the Guarantor is
             party or is subject, or to Whioh ;any of their authorizations, consents and apprOvaik or other
             opOpettieS Pt assets, is .stibjeet„ which is pending, or; to the best knowledge of the Guarantor,
             threatened or contemplated_ against the Guarantor, or any of Stich property or assets, that,
             individually or in the aggregate, would reasonably be expected to haVe a Material Adverse Effect.
             The Guarantor is not subject to any actions, suits or proceedings fingludiog governMental or
             administrative proceedings), investigation, thud party sitbpoenas or inquiries by any regulatory
             agency, body or other .governmental apthorlty or any thud Person regarding its accounting
             practiCes or peticles,

                           (>E)     Taxes.. The Guarantor has (i):filed all necessary income, franchise .and
             other material tax returns, domestic and foreign,(ii)Paid All taXes shown as due thereunder to the
             extent such taxes would be ,oven dne ifnot so paid as ofthe date hereofand (iii) withheld and paid
             to the appropriate tax authorities all amounts required to be withheld 'Min wages, salaries and
             other: emuneration to employees to the extent.such payments are required to be       naae.  as of the
             date hereof, exCept, in the case of the foregoing .(i),„ (ii) and (iii), to the extent the failure to
             making such filing, withholding or payment would not reasonably be expect to have a Material
             Adverse. Effect. The Guarantor has no lorowledge, nor has it received notice, of any tax
             deficiency which *Old reasonably be expected to be assessed 4840)4theQuaranter which, ifso
             assessed,Would reasonably be expected to baYe a Materiel Adverse.Effect.
                    SECTION.9, Rl2hts are Cumulative No 'Waiver, The rights and remedies of the
             Noteloilder under this Outitenty are cumulative and not exclusive of any rights or remedies that
             the.Noteholder would otherwise have under the Agreement,any otherNote.Document(including,
             without limitation,, under any guaranty) or any other instrument Or agreement evidencing the
             Obligations. No failure.or delay on the part ofthe:          in the.exercise ofany right, power,
             privilege or remedy arising under this Guaranty, the Agreement, any other Note Document or
             any other.instrument or..agreement evidencing the:Obligations shall operate as a. waiver 01000it
                                                             -6-
             WELAs5477.7204N9.045.0
            3$81.17s-*
                       Case 18-12773-BLS            Doc 8-3       Filed 12/13/18         Page 2 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                      INDEX.NO.... . 650026/2018
NYSCEF DOC. NO. 4                                                                             RECEIVED NYSCEF: 01/03,2018




               and no single or partial exercise by the NotehOlder of any such right, power, privilege or remedy
               shall preclude any further exercise thereof.

                      SECTION 10. Amendment. No amendment, Modification ox Waiver of, Or consent
              with respect to, any provision of this. Guaranty .shall in any event be effective unless the same
              shall be in writing and signed and delivered by the Guarantor and the Noteholder, and then any
              such amendment, inedification, waiver or consent shall be effective only in the specific instance
              and for the specific purpose for which given.

                     SECTION 11. Term of Agreement. The Guarantor agrees that this Guaranty and all
              agreeritents of the Guarantor Contained herein shall continue in full force and effect and may not
              be dischatged, terminated or otherWise revoked until, the Note Discharge, lit which time this
              Guaranty Shall automatically terminate without further action by the Guarantor, subject to the:
              terms and proVisions ofSection 5 hereof.

                     SECTION 12. Successors and Assigns. This Guaranty Shall be binding upon the
              Guarantor-and upon,the successors and permitted assigns,of:the Guarantor and shall inure to the
              benefit.of and be elifOrceable by the Notehoider and its successors and assigns, The Notehohler
              may assign or otherwise transfer its rights under this Guaranty to any assignee of the. Note in
              connection with an assignment thereof:made in accordance with the terms ofthe Agreement.

                     SECTION 13. Governing Law Jury Trial; SeverabiIitv. This Guaranty sball be a
             contract made under and governed by the laws of the State of New York 'Wherever possible,.
             each provision of this Guaranty shall be:interpreted in such manner as to be effective and,valid
             under applicable law, but if any provision of this Guaranty shall be prohibited by or invalid
             under such law, such provision shall be ineffective only to the extent of such prohibition or
             invalidity, without invalidating the remainder of such provisien or the remaining provisions of
             this Guaranty.

                      EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
             RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING ,(i) TO. ENFORCE OR.
             DEFEND ANY RIGHTS UNDER OR.IN CONNECTION WITH THIS GUARANTY OR ANY
             AMENDMENT,INSTRUMENT,DOCUMENT OR.AGREEMENT DELIVERED OR WHICH
             MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH,
             OR (ii) ARISING FROM ANY DISPUTEDR CONTROVERSY IN CONNECTION WITH OR
             RELATED TO THIS GUARANTY OR ANY SUCH AMENDMENT, INSTRUMENT,
             DOCUMENT OR AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR
             COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

                      EACH OF THE PARTIES HERETO IRREVOCABLY AGREES THAT ANY ACTION
             OR PROCEEDING IN ANY WAY, MANNER OR RESPECT ARISING OUT OF THIS
             GUARANTY OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
             DELIVERED OR WHICH .MAY IN THE FUTURE B,E DELIVERED. IN CONNECTION
             HEREWITH OR THEREWITH, OR ARISING.FROM ANY DISPUTE OR. CONTROVERSY
             ARISING IN CONNECTION WITH OR RELATED TO THIS GUARANTY OR ANY SUCH
             AMENDMENT,INSTRUMENT, DOCUMENT OR, AGREEMENT SHALL BE LITIGATED
                                                            -7-
             WEILA8547772617N44349,003
            3581174-YE1
                      Case 18-12773-BLS             Doc 8-3       Filed 12/13/18          Page 3 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                       INDEX NO. 650026/2018
NYSCEF DOC. NO. 4                                                                              RECEIVED NYSCEF: 01/03j2018




             IN THE COURTS HAVING SITUS WITHIN THE CITY OF NEW YORK,THE STATE OF
             NEW YORK, AND EACH OF THE PARTIES HERETO HEREBY CONSENTS AND
             SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT
             LOCATED WITHIN SUCH CITY AND STATE. EACH OF THE PARTIES HERETO
             HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE
             VENUE,OF ANY LITIGATION BROUGHT IN ACCORDANCE.WITH THIS SECTION 14.

                     SECTION 14. ntire Agreement. This Guaranty and the other Note Documents
             constitute the entire agreemenfof.the,Guarantor with respect to the subject matter hereof and
             supersedes all prior negotiations,'agreements, discussions, correspondence, memoranda and
             understandings (whether written or oral) of the Guarantor AN the Noteholder coneerningor
             relating to the Subject matter ofthis Guaranty:

                    SECTION 15, Payinents. Any and all amounts required to be paid by the Guarantor
             hereunder shall be paid in the lawful currency of the United States of America ("USD") in
             immediately available funds, subject to deduction for withholdings as set forth in Miele VII of
             the Agreentent.

                     SECTION 16, Notices. All notices and other eonnhunications provided to any party
             hereto under this Guaranty shall be in writing, Telex or by facsimile and addressed, delivered or
             ttansmitted to such party at its address, Telex or facsimile number set forth beneath the signature
             below or at such other address, Telex or facsimile number as may be designated by such party In
             a notice to the other parties. Any notice, if mailed and properly addressed With postage prepaid
             or if properly addressed and sent by pre-paid courier service, shall be deemed given when
             received; any notice, if transmitted by Telex or facsimile, shall be deviled. given when
             transmitted (artsiverbaek :confirmation in the case of Telexes).

                     SECTION 17. Captions and Refeeenees. The recitals to this Guaranty (except for
             definitions) and the section captions used in this Guaranty are for convenience only, and shall not
             affect the construction of this Guaranty.



                                         [SIGNATURE PAGES TO FOLLOW)




            WPL:19547772Wk4.4349.-.(03
            J581175.NO
                         Case 18-12773-BLS          Doc 8-3       Filed 12/13/18        Page 4 of 61
WILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 MI                                                    INDEX NO. 650026/2018
NYSCEF DOC. NO. 4                                                                           RECEIVED NYSCEF: 01/03'':2018




                       IN WITNESS WHEREOF,tb.is Ouarwny has.been duly eXeotned AS:of MO day
               firAt above wrItrp41.




                                                         le 1,0   .; .00 gxPeptiAAA! JAKTOion
                                                                    480       Wbrthiriktoil Road,Suite 350
                                                                                     Op
                                                                      p

                                                        PgcsiAlle Nor;+10.143800-6091
                                                        Agention: Seale A,Moorer04.

                                                        With copy to(whip!)43001 oonstit4te not100;
                                                                         Gotshal & Manges LLP
                                                                    201 Redwood Shores Pari6Vay
                                                                    Redwood.Shores,CA 94065 USA
                                                                    Attention: Gabriel Gregson
                                                                    raoimilc      ;(650)802-.3100



                                                        NTT pocoNosINC..
                                                                    $afing Park Two        ,F
                                                                           Nrkg*-.0119, Ohiyoda-U
                                                                    Tokyo 100,4150,T4pan
                                                                    :Attention Managing Director ofthe
                                                                    .Global BO.SidOs Division
                                                                    Facsimile: +81.3.515.6 0203




                                          ggrature.Page to STHqditigs•Orarano
             ANEILA8647772617144 0.0003
            3!.;4477V0
                    Case 18-12773-BLS   Doc 8-3   Filed 12/13/18   Page 5 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03. Al                           INDEX NO. 650026/2018
NYSCEF DOC. NO. 5                                                    ' RECEIVED_NYSCEE: 01/03/2018




                EXHIBIT D
                       Case 18-12773-BLS
                              Doc 8-3 Filed 12/13/18 Page 6 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 All             INDEX                                                 NO. 650026 2018
NYSCEF DOC. NO. 5                                                                                RECEIVED NYSCEF: 01/032018




                                                                                   EXECUTION VERSION

                               MEMBERSIILP INTEREST PLEDGE AGREEMENT

                     MEMBERSHIP INTEREST PLEDGE AGREEMENT, dated as. of September 29,
              2015, made by INTERTOUCH TOPCO LLC, a Delaware limited liability company (the
              Vledgor") in favor of NTT DOCOMO INC., a corporation organized under the Jam of-.Japan
             (together with its successors and assigns, the "Secured Party"),

                                                           RECITALS:
                      WHEREAS,the Noteholder has accepted and holds that certain Promissory Note issued
              by the.Issuer (as hereinafter defined) dated September 29, 2015 in an original principal amount
              of$55,00000(the "Not0;

                     WHEREAS, the Guarantot receives direet and indireet benefits by reason                of the
              Noteholder's accepting and holding the Note;

                     WHEREAS,the Pleclgor receives direct and indirect benefit froin the extension of credit
             effectuated pursuant to the Note Purchase Agreement, and by virtue of such benefit shall, in its
             capacity as Guarantor thereunder, extend the guaranties, promises and undertakings set forth in
             that certain Guaranty, ofeven date herewith in favor ofthe Secured Party (the "(ivaranty");

                     WKRMS,the Pledgor is the legal and beneficial owner ofthe shares ofPledged Stock
             (as hereinafter defined) issued by the Issuer(as hereinafter defined); ancl

                     WHEREAS,it is a condition precedent to the execution ofthe Note Purchase Agreement
             that the Pledgor shall have executed and delivered this Membership interest Pledge Agreement
             to the Secured Party,

                     NOW,THEREFORE,in consideration of the premiks and to induce theSecured Party to
             enter into the Note Purchase Agreement, the Holm hereby agrees with the Secured Party as


             SECTION 1. DEFINED TERMS. Unless :otherwise defined herein, terms defined in the
             Guaranty and used.herein shall have the Meanings given to them in the Guaranty. The following
             terms shall have the following meanings:

                   "Agreement" shall mean this Membership Interest Pledge Agreement, as the same may
             be amended, modified or otherwise supplemented from time to time,

                     "Code" shall       mean   the Uniform Commercial Code from time   to   time in effect in New
             York.

                     "Collateral shall mean the Pledged Stock, together with all Proceedsthereof

                     Issuer"shall mean interTouch Holdings LLC,a Delaware limited liability Company.
                     "



             358140-v4k
             Wta.As54tmovv4A34e.octo3
                       Case 18-12773-BLS                 Doc 8-3       Filed 12/13/18         Page 7 of 61
FILED: NEW YORK COUNTY CLERK                            01/03/2018 11:03 M                                INDEX NO. 650026/2018
NYSCEF DOC. NO. 5                                                                                 RECEIVED NYSCEF: 01/03,2018




                      4`Note Purchase Agreement" shall mean the Note Purchase Agreement, of even date
              herewith, by and between the Noteholder and interTouch Holdings LLC, a Delaware limited
              liability company, as the same may be amended, mended, modified, substituted, exchanged or
              replaced from time to time.

                       "Obligations"shall mean:

                               (a)        All "Obligations" as defined in the Guaranty; and
                               (b)        Any and all liabilities ofthe Pledgor incurred under this A0eement.

                      "Pledged Stock" shall mean the membership interest units of the Issuer owned by
              Pledgor, as such amount may be adjusted from time to time by the Issuer, pursuant to splits,
              together with all certificates, options, or rights of any nature vvhatsoever that may be issued or
              granted in such membership interest units by the Issuer to the Pledgor while this AgSW11911t is in
              effect.

                    "Proceeds" shall pie0 all "proceeds" as such term is defined in the Code on the date
             hereof and, in any event, shall include, without limitation, ail dividends, cash, securities,
             instruments, warrants, options, splits and Other property or income from the Pledged Stock;_
             collections thereon or distributions with respect thereto.

                      "Securities Act"shall mean the Securities Act:of 1933,as amended,

                   "Specified Event of Default" shall mean either(a) the Note has been declared due and
             payableupen an Event of Default pursuant to Section 6.2 of the NPA (4)an Event ofDefault
             has occurred and is continuing due to a default in payment of principal of the Note ppcp the
             Maturity Date..

             The words "hereof," "herein" and "hereunder" and words of similar import when used in this
             Agreement shall refer to this Agreement as a »OMe and not to any particttlar provision of this
             Agreement, and section and paragraph references are to this Agreement unless otherwtige
             specified. The meanings given to terms defined herein shall be equally applicable to both the
             Singular and plural forms ofsuch terms.

             SECTION 2. PLEDGE; GRANT OF SECURITY INTEREST. The Pledgor hereby grants to
             the Secured Party a first priority (subject to Permitted Liens) secutity interest in all of Pledger's
             right,,tide and interest in and to the collateral,as collateral security for the prompt and complete
             payment and performance when due (whether at the stated Maturity, by acceleration Or
             otherWisc)ofthe Obligations.

             SECTION 3 REPRESENTATIONS AND WARRANTIES, The Pledgor represolts .and
             warrants, as ofthe      date
                                hereof, that:

                          (a) The Pledged Stock. The Pledgor is the legal And beneficial owner of the
             Pledged Stock. The.Pledged Stook has been duly authorized and is validly issued, fully paid and
             mni-aSseSsable. There are no existing optionS, warrants,calls, commitments mother agreements


             35.8100-v6\                                          2:
             wEILA0547773017144349.0003
                        Case 18-12773-BLS           Doc 8-3       Filed 12/13/18         Page 8 of 61
WILED: NEW YORK COUNTY CLERK                       01/03/2018 11: 3 N4                                INDEX NO. 650026/2018

NYSCEF DOC. NO. 5                                                                             RECEIVED NYSCEF: 01/0312018




              of any character relating to the Pledged Stock except for the pledge and security interest to be
              created by this Agreement.

                          (b) Owner of Membership Interest Units. The Pledgor is the legal and beneficial
             owner of the Pledged Stock free and clear of any security interest, lien, pledge, set-off right,
             charge, claim or encumbrance of any kind except fPr(0 the Pledge and security interest Created
             in favor ofthe Seemed Party and (ii)any Permitted Liens.

                           (c) Restricted Securities.       The Pledge Stock does not constitute "restricted
             securities" as defined in Rule 144(a) under the SePnrities Act and that the Pledged Stock may be
             sold, transferred, pledged and otherwise disposed of without requiring registration under the
             Securities Act and all applieable,state seeuritieS laWs.

                          (d) Power to Pledge. The Pledgor has full power, authority and, legal right to sell
             the Pledged Collateral and to pledge and grant the security interest in the Pledged Collateral in
             the manner and on the terms conteinplated in this Aveement,

                           (e) Validiv of Agreement. This Agreement has been duly executed and delivered
             by the Pledgor and constitutes the legal, valid and binding obligation of the Pledgor enforceable
             in accordance with its terms, except as enforceability may be limited by bankruptcy, insolvency,
             or other similar laws affecting the rights of creditors generally or by the application of general
             equity principles.

                           (f) Governmental and Creditor Approval. No consent, authorization, or approval
             of, or other action by, and no notice to or filing with any Person (including, without limitation,
             creditors of the Pledgor and any ,governmental authority) is required either (i) for the pledge by
             the Pledgor of the Pledged Stock or the creation of the security interest pursuant to this
             Agreement or for the execution, delivery or performanee ofthis Agreement by the Pledgor or (ii)
             for the exercise by the Secured Party ofthe rights or remedies provided for in this Agreement in
             respect ofthe Pledged Stock putsnant to this Agreement, except as may be required by Section 6
             or in connection with the disposition of the Pledged Stock by laws affecting the offering and sale
             ofsecurities generally,
                           (g) First Priority Security Interest. Upon the execution and delivery of this.
             Agreement, the pledge of the Pledged Stock in accordance with the terms of this Agreement shall
             create a valid and perfected first priority (subject to Permitted Liens that have priority by
             operation of law)security interest in the Pledged Stocky securing payment and satisfaction of the
             Obligations.

             SECTION 4. COVENANTS. The Pledgor covenants and agrees with the Secured Party that,
             from and after the date ofthis Agreement and until this Agreement is terminated and the security
             interests created hereby are released;

                           (a)      The Pledgor has delivered to the Secured Party a true, complete and
             genuine certificate for its ownership interest in the Pledged Stock, winch represents 100% of the
             issued and outstanding equity of the Issuer and such certificate has been accompanied by a
             membership interest power signed in blank by the Pledgor. If the Pledgor shall, as a result of its
             ownership Ofthe -11040 Stock, become entitled to receive or shall receive any stock certificate

             35$.164.5-v6.\                                  3
             WgI19647.773017‘44340,0003
                       Case 18-12773-BLS             Doc 8-3        Filed 12/13/18         Page 9 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018                                   11:03 AM                       INDEX NO. 650026/2018
NYSCEF DOC. NO. 5                                                                                RECEIVED NYSCEF: 01/03.2018




             (ineluding, Without limitation, any ,cer.tificate tepresenting a dividend or distribution owing on
              account of any portion of the Pledged Stock in connection with any reclassification, increase or
              reduction of:capitol or any certificate issued in connection with any reorganization), whether in
              addition to, in, substitution of, as a conversion of, Or in exchange for .airy tuetribership interest
              units cOmpaing the Pledged Stock, or OtherWisein respect thereof, the Pledgor shall accept the
             same as the agent of the Spewed Party, held the same In trust for the Secured Party and deliver
             the Softie forthWith to the &Oiled Party in the exact form received, together'Will) an undated
              membership interest power covering such certificate duly executed'n blank by the Pledger, to be
             held 'by the Secured Party,,. subject to the terms hereof,. as additional collateral security for the
             ObligatiOns, Any            Paid upon at in respect of the :Pledged. Stock con the liquidation ot
             dissolution of the Issuer shall be paid over to. the Secured Party to be held by .it hereunder as
             additional collateral security for the Obligations, and in case any distribution of capital shall be
                       or in respect of the Pledged Stock a any prbperty Atilt be distributed. upon at With
             respect to. the Pledged :Stock porsnant to,the reorganWtion thereof, the property so .distributed
             shall be delivered to the Secured Party to be held by ithereunder as additional collateral security
             for the Obligations. If any sums of money .or property so paid or distributed in respect of the.
             Pledged .Stock shall be received by the Maw,the Pledger shall, ontil such money or property
             is paid or delivered to the Secured Party, hold such money or pioperty in trust for the Secured
             Party, segregated from ether funds. Of the. Pietism., ha additional C011ateral security for the
             Obligations,

                            (b)      Without the prior written consent of the Secured Patty, the Pledgor Shall
             not(1)sell, assign, transfer, exchange, OftltherWise CliapoSe.Of, or grant any option with respect
             to, the Collateral,(2) Create, incur ot permit to exist any Lien or option in fawn.,of, or any claim
             of any Person with respect to, any of the Collateral, or any interest therein, except for Permitted
             Liens and .for the Lien in raver of the Secured Party Or (3) enter into any agreement or
             undertaking restricting the rIght of ability of the pipd&or.:ey the Seemed Party to sell,, assign or
             transfer any ofthe Collateral.

                           (c)      The.Pledger shall inaintain the security interest created by this Agreement
             as a first-priority (subject to Permitted Liens), perfected security interest and shall use
             commercially reasonable efforts defend such security interest againSt claims and dentandS ot,all
             PetsOOS whoniSeever. At any time and free) time to time, upon the .written request of the
             Secured Party, and At the sale expenae 'of the Pledgor, the Pledgor will promptly, and duly
             execute. and deliver such further instruments and documents and take such further actions as the
             Seemed. Party may reasonably 'request for the purposes of obtainiog or preserving the full
             benefits of this Agreement and. of the rights and powers herein granted, Ifany amount payable
             under or in connection with any of the Collateral shall be of become evidenced by any
             promissory note, other instrument at chattel poper,.0.0 note, instrument or chattel paper shall, to
             the extent necessary for the Seel,* Party to..pefeet.ifs. security interest in Proceeds of the
             Collateral, be immediately deliVeted to the Secured Party,duly endorsed in a manner satisfactory
             to the Secured.PArty,to be held as Collateral pursuant.lto,tbis.Agreement.

                             (4)     The Pletlgor shall pay, and save the Secured Party harmless film), any and
             all liabilities with respect to, or resulting from any delay in paying, any and all stamp, excise,
             Sales or other taxes which May be payable or determined to be payable with respect to any ofthe
                                                  of
             Collateral.or in eo.o.neetion with any the transactions contemplated by this Agreement.

             3581645-v6\                                      4
             WEIL:19547773817%44340.0003
                    Case 18-12773-BLS               Doc 8-3       Filed 12/13/18         Page 10 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                       INDEX NO. 650026 2018
NYSCEF DOC. NO. 5                                                                              RECEIVED NYSCEF: 01/03 2018




                           (e) The Pledged Stock is and shall continue to be free and clear of any
             security interest, lien, pledge, setoff right,charge, claim or encumbrance of any kind except for
             the Lien in favor of Secured Party and Permitted Liens imposed as a matter oflaw.
             SECTION 5. CASH DIVIDENDS; VOTING RIGI-ITS, Unless a Specified Event.ofDefault
             Shall have occurred and be .continuing and the Secured Party shall have given five (5) days
             written. notice to the ,PledgOr..Of the Secured Party's intent.to exercise its rights pursuant to
             Section 6 below, the Pledger Shall he permitted to receive all cash dividends paid in the normal
             Course of btiliness of the Issuer and consistent with part practice, to the extent permitted under
             the Note Documents, in respect    of  the Pledged Steel( and to exercise all voting and cotporate
             rights with respect to the pledged Stock; proyided, however, that no vote shall be east or
             corporate fight exercised ototheraction taken in violation otarlY PeettMent. • .
             SECTION 6, AlOkITS.OF TitSECIAED PARTY..
                  .                    ?MOOS included in the (01141041 receive.d by the. Sechred Party
             hereunder shall be held by the Secured Party fer.itsbenefit,

                            (0) If a Speelfled EVeitt . Of Default shall occur and be .continuing „end the
             Scouted Patty shall have given five(5) days.prior written notice of its intent to .exercise such
             rights to the Pledgor, (l)the Secured Pay shall have thejight to receive any and all cash
             dividends paid in respect ofthePledged Stock and make application thereofto the Obligtins in
             such order as the Scouted Party may deterMlne,and (2)all membership ititerestunita Comprising
             the Pledged Stock shall be registered in the name ofihe.Secured Party or its. nominee, and the
             Secured Party or its nominee may thereafter exercise(A)all voting, corporate and other rights
             pertaining to such membership interest units ofthe Pledged Stock at any Meeting ofthe members
                                                                                                 a
             or managers, as lipOoeibie, of the.Issuer or otnerwin and(0)any And all tights conVerilon,
             exchange,subscription and any other rights, privileges.Or options pertaining to such membership
             interest pits ef. the Pledges..d Stook as if it were the absolute owner thereof(including, Withrint.
             limitation„. the right to. exchange at its discretion any and all of the..Pledged Stock upon the
             merger, consolidation, reorganization, tecapitalization or other fundamental change in the
            organizational structure of :Issuer, or upon the exercise. by the Pledgor Odle Secured Party of
            any right, privilege or option pertaining to such membership lutereSt unit Ofthe Pledged Stock,
            and in connection therewith, the,right to deposit and deliver any and all of the Pledged Stock
            with #ny wriPliltM. depositary, transfer agent, registrar.or other designated agency upon such
            tams and conditions as the Secured Party may reasonably deter                without liability except
            to account for property actually received by it, but the Secured Party shall have no duty to the
            Pledger to exercise any such right, privilege or option and shall not be responsible fot anyfailure
            to de so Or delay in so doing.
            SECTION 7... .REMEDIES,
                           (. a) If a Specified Event,of Default shall have occurred and be continuing, at
            any timeat the Secured Party's election and upon notice W. the Pledger pursuant to Section 0, the
            Secured Party may apply all or any part of Proceeds of the Collateral in payment Of the
            Obligations in such order as the Secured Party mity elect,



            WM0950773O2\400,00
                     Case 18-12773-BLS
                             Doc 8-3 Filed 12/13/18 Page 11 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03)24             INDEX                                              NO. 650026/2018
NYSCEF DOC. NO. 5                                                                              RECEIVED NYSCEF: 01/03 2018




                             (0 Ira Specified Event ofDefault shall have occurred and be continuing, thp
              Secured Party, may, upon five (5)days-prior wiitten notice to the Pledgor, exercise, in addition
              to ell other rights and remedies granted in this Agreement and in any othei instrument or
              agreement .seetiringt evidencing or relating to the Obligations, all :rights and .remedies of a
              secured party under the Code, Without limiting the generality of the foregoing, the Secured
              Patty,without-demand ofperformance or other deMand,,preseinthent, protesk advertisement Or
              notice ofanYidad.(exCePt anYnatieet:equired by law referred to below or otherwise required by
              this Agt.eentorit) to 017 upon the HOPI'(4 any other Person (all and each of which demands,
              defense; advertisements and notices are hereby waived), may in such41:N0108000 forthwith
              collect, receive, apprOPriate and realize upon the Collateral; 01:.any, part thereof, and/or may
             forthwith sell, assign, give option or options.to purchase or otherwise dispose of and deliver the
              Collateral or any part:thereof(or contract to do any Of the foregoing), in One or more parcels at
              public &private sale or Sales,.in the eyer-the.-oPtIttter Mai*eti at any exchange,btoXer's board or
             office of the Secured Party or elsewhere upon such terms and conditions as it may deem
             advisable. and at such prices as it may deem best, fot cash or on Credit or for.future delivery
              without assumption of any credit. risk, The Scored Party shall have the tight upon any.such
             public sale or snips, and, to the extent permitted by law, upon.any such private sale Or sales, to
             purchase the.wholeer any part ofthe collateral so sold, free ofany.'tightor equity ofredemption
             in the Pledgor, which right or equity is hereby waived or releaSed, The,'$ecured.PartY.Shall apply
             any Proceeds included in the Collateral from time to time held by it and the net proceeds Of any
             such collection, recovery,* receipt; appropriatioh, realization or sale, after deducting all
             reasonable and documented costs and expenses incurred in respect thereof or incidental to.the
             care or safekeeping of any ofthe C011ateral or in any way relating to the Collateral Or the rights
             ofthe Secured Party hereunder,including, without limitation, reasonable and documented out-of-
             pocket attorneys' fees and disbursements ofcounsel, to the payment M whole or in part ofthe
             Obligations, in such order as the Secured Party may elect, and only after such application and
             after the payment by .the Secured Part' daily other-itmOurit required y NV provision of law,
             need the Secured Party account for the smplus„ if any,to theIledgor. To the extent permitted by
             applicable law, the Pledgor waives all claims, damages end demands it MaY acquire against the
             Seenifed. Party arising out of the eXercise by them of any _rights hereunder, If any notice of a
             00003 sale Or .other disposition of Collateral shall kie required by law such notice shall be
             deemed reasonable and proper if given atleast ten (10)days before such sale or other disposition.
             The P16491..6611 remain liable for Any deficiency ifthe proceeds ofany sale or other disposition
             of Collateral are insufficient to pay the,Obligetiona, and the fees and disbursements of any
             attorneys employed by theSewed Party to collect atich.deficieney.
             SECTION 8. PRIVATE SALES.
                           (a) The Pledgor recognizes that the Sewed Party may be unable to effect a.
             public sale of any or all the Pledged Stock, by reason Of Certain prohibitions contained in the
             Securities Act and applicable State securities laws or otherwise, and may be compelled to resort
             to one or more private sales thereof to a restricted group ofPurchasers which will be obliged to
             agree, among edict things, to acquire such securities for their own account for investment and
             not with a view to the distribution Or reside. thereof: The'Pledgor acknowledges and agrees that
             any such private sale may result in prices and other terms less favorable than ifsuch sale were a
             public sale and, notwithstanding such circumstaneet,.agrees that any such private sale shall be
             deemed ta have been made in: a commercially reasonable MOM The Secured Party shall be
             3016454\                                        6
             WEIL900477738*4444400.4
                        Case 18-12773-BLS
                             Doc 8-3 Filed 12/13/18 Page 12 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)            INDEX                                                    NO. 650026 2018
NYSCEF DOC. NO. 5                                                                                RECEIVED NYSCEF: 01/03'2018




             • under no obligation to delay a.saie OW oft;Pledged. Stock for the.period oftime necessary
               to permit the issuer thereof to register such securities for public sale under the SecurltiesAct, or
               under applicable state securities laws,even ifthe Issuer would agree to do SO,
                          (h) The.Pledgor.further agrees to use its best efforts to do or cam to be done
             all such other acts as may be necessary to. Make such sale ior sales ofall or any portion of the
             Pledged Stook pursuant to this Section valid, and,binding and. in Ceitiplianee With, any and all
             applicable law. The.Pledgor further agrees that.a breach of any of.the covenants contained in
             this Section will cause irreparable injury to the Secured Party,:that.the Secured Party have no
             41.P944-te remedy at law in aspect. Pf. Such. breach and, as a consequence, that each and .every
             covenant contained in this Section shall specify lly:enforceable against the.Pledgor, and the
             Pledgor hereby waives and agrees not to assert any !defenses against an action .f4r specific
             performance of such covenants except .for 4.defonst.of payment
                                                                        payinent..Qr that no Specified Event of
             Default hes..occurred or that the Mote DI§,9_40g014.4:9PPLUTPOt
             SECTION 0, IRREVOCABLE.AUTHORIZATION AND INSTRUCTION TO. ISSUER,- The
             Pledgor hereby authorizes and instructs the 1Sauer to etiinply with Any instruction received by it
             from the Secured Party in Kiting that(a)states.that a $040.144,Event ofDefault has occurred
             and (b) is otherwise in„accordance.With the tenus oflhis Agreement,without any other er further.
             instructions front* Pledgor,and the.PiedsOr agrees ht at the Issuer shall be tally,arbt6Ohiid in
             complying;
             SECTION 10., SlicuRED. PARTY'S APPOINTMENT AS ATTORNEY4N.,‘FACT,. The.
             Pledgor hereby.irrevocably constitutes and appoints the Stonred Party:and any Althea'or agent of
             the Secured Party, upon the occurrence and during the continuation of a Specified Event of
             Default, with foil power of kibstittitioh, as its true and lawful attorney-in-feet with fall
             irrevocable power and authority in the place. and stead of the :Pledger and in the *tine of the
             Pledgor,or in the Secured         own name,from time to time in the'Stewed Party's diseretion,
             fortheptirpOse Of-Carrying itt:the terina ofthis, greement„.to take.any and all appropriate action
             and to execute any and.all documents and instruments,which may be necessary or desirable.to.
             accomplish the purposes of this Agreement, INS powel. t.pl4 gogpled. with Interest
             ilteVO4h14.„
             SECTION         DUTY OP 8Eci)itED PARTY, The..Sectated Patty's sole duty with respect to the
             custodyi safekeeping and physical preservation ofthe Collateral in its possession shall be to.deal
             with. it       same oitmnor as the &eared Party deals with similar securities and property.fpr its
             own account, except that the Secured Party shall have tio obligation to invest funds held by it.
             Neither.the Secured Party,nor any ofits respective.direetors, officers, employees or agents shall.
             be liable for failure to demand, collect Or realize iipen any of the Collateral or for any delay In.
             doing so or shall be tinder.any obligation .to sell.or. otherwise dispose any Collateral open the,
             request,ofthe Pledgor or.Any other Person or: to take any other action. Whatsoever w'rth:ward to
             thetofiateral r anypart thereof.
             sKTION:12.EXECUTION OF FINANCINO STATalENTS,, The Pledgor authorizes the
             Secured Party to file financing statements with,yespeettp the Collateral without the signature..of
             the:P.1010r in such forM and in such filing offices as. the Secured Party reasonably determines.
             apprppriate to pet:feet the sem*interest$,.a.the Stored Party under this..Agreement.

            35g144$41
             WEIL:18647773817\943519.0003
                     Case 18-12773-BLS               Doc 8-3 Filed 12/13/18 Page 13 of 61
WILED: NEW YORK COUNTY CLERK                         01/03/2018 11:03 AN              INDEX                           NO. 650026/2018
NYSCEF DOC. NO. 5                                                                                RECEIVED NYSCEF: 01/03/2018




             SECTION 13. AUTHORITY OF SECURED PARTY. The Pledgor acknowledges that the
             rights and responsibilities of the Secured Party under this Agreement with respect to any action
             taken by the Secured Party or the exercise or non..exercise by the Secured Party of any option,
             voting right, request, judgment or other right or remedy provided for herein or resulting or
             arising out of this Agreement shall, as between the Pledgor and the Seem* l'arty, be governed
             by the Guaranty and by such other agreements with respect thereto as May exist from time to
             time altiong them

             SECTION 14., NOTICES. All notices, requests and other communications to any party hereto
             shall be given to such party, at the ,address set forth on the signature page hereof, in the manner
             specified in Section 10A ofthe Note Purchase Agreement, or such other address or as such party
             may hereafter specify for the purpose of notice to the other party.
             SECTION 15, SEVERABILITY. Any provision of this Agreement which is prohibited or
             uneilfoiveable in any jufisdiction shall, as to such jurisdiction, be ineffective to the extent ofsuch
             Prohibition .or unenforceability without invalidating the remaining provisions hereof, and any
             such prohibition or unenforceability in any jurisdiction shall :not invalidate or render
             unenforceable such proVisiOn in any otherjuriSdiction.

             SECTION 16, AMENDMENTS IN WRITING; NO WAIVER;CUMULATIVE REMEDIES.

                          (a)     None of the terms or provisions of this Agreement. may be waived,
             amended, supplemented or otherwise modified except by a written instrument executed by the
             Pledgor and the Secured Party.

                          (b)       Secured Party shall not by any act (except by a written instrument
             pursuant to paragraph (a) hereof), delay, indulgence, omission or otherwise be deemed to. have
             waived any right or remedy hereunder or to have acquiesced in any Default or Event-of Default
             or in any breach of any ofthe terms and conditions hereof. No failure to exercise, nor any delay
             in exercising, on the part of the Secured Party, any tight, power or privilege hereunder shall
             operate as a waiver thereof. No singIP. Of partial exercise of any right, power or privilege
             hereunder shall preclude any other or further exercise thereof or the exercise of any other right,
             power or privilege. A waiver by the Soured Party of any right or remedy hereunder on any one
             occasion shall not be construed as a bar to any right or remedy which the Secured Party would
             otherwise have on any future occasion.

                           (e)     The rights and remedies herein provided are cumulative, may be exercised
             singly or concurrently and aremet exclusive ofany other rights,or remedies provided by law.

             SECTION 17. SECTION HEADINGS. This Agreement shall be binding upon the successors
             and assigns of the Pledgor and shall inure to the benefit of the Secured Party and its successors
             and permitted assigns. The Secured Party may not assign or otherwise transfer any of its rights
             under this Agreement to any other person or entity without the prior written consent of the
             Pledgor.

             SECTION 18. SUCCESSORS. AND ASSIGNS. This Agreement shall be binding upon the
             successors and assigns ofthe Pledgor and shall inure to the benefit ofthe Secured Party and its
             successors and assigns. The Seemed Party inay assign or otherwise transfer its rights under this

             3581645-y61                                       8.
             WEILW64777017144049.0*
                     Case 18-12773-BLS                Doc 8-3       Filed 12/13/18           Page 14 of 61
[FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN                                                     INDEX NO. 650026(2018
NYSCEF DOC. NO. 5                                                                               RECEIVED NYSCEF: 01/03/2018




              Agreement to any assignee of the Note in connection with an assignment thereof made in
              accordance with the terms ofthe Note Purchase Agreement.

              SECTION 19. GOVERNING LA W; JURISDICTION;JURY TRIAL.

                            (a)        THIS AGREEMENT SHALL. PE CONSTRUED IN ACCORDANCE
              WITH THE INTERNAL LAWS. (BUT OTHERWISE WITHOUT REGARD TO THE
              CONFLICT, OF LAWS PROVISIONS) OF THE STATE OF NEW YORK(EXCEPT TO THE
              EXTENT THAT THE MC PROVIDES FOR THE APPLICATION OF LAWS OF ANOTHER
              STATE).
                                      t
                      (b) EACH' OF THE PARTIES HERETO HEREBY IRREVOCABLY
             SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
             FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN
             ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
             AGREEMENT AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT
              ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING -mAy BE HEARD AND
              DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
              IT MAY NOW OR HEREAFTER HAVE AS TO 111-IE VENUE OF ANY SUCH SUIT,
              ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS
             AN INCONVENIENT FORUM.. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
             SECURED PARTY, TO BRING PROCEEDINGS AGAINST THE PLEDGOR, IN THE
             COURTS OF ANY OTHER JumspipTioN WHERE THE COLLATERAL IS LOCATED TO
             THE EXTENT NECESSARY TO EXERCISE ITS REMEDIES HEREUNDER IN RESPECT
             THEREOF. ANY JUDICIAL PROCEEDING BY ANY PARTY HERETO AGAINST ANY
             OTHER PARTY HERETO OR ANY OF THEIR RESPECTIVE AFFILIATES INVOLVING,
             DIRECTLY OR INDIRECTLY,' ANY MATTER IN .ANY WAY ARISING OUT OF;
             RELATED TO, OR CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT
             ONLY IN A COURT IN NEW YORK,NEW YORK.
                            THE PLEDOOR. AND. THE SECURED PARTY HEREBY WAIVE
                           (c)
             TRIAL BY JURY IN ANY JUDICIAL  PROCEEDING INVOLVING, DIRECTLY OR
             INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
             OTHERWISE)IN ANY WAY ARISING OUT OF, RELATED TO,OR CONNECTED WITH
             THIS AGREEMENT OR THERELATIONSHIP ESTABLISHED HEREUNDER



                                       [The rest ofthis page is intentionally left blank.]




             3581645-v0
             WEI.L9547773M4434B.p003
                      Case 18-12773-BLS                Doc 8-3 Filed 12/13/18 Page 15 of 61
WILED: NEW YORK COUNTY CLERK                           01/03/2018 11:03 AMi            INDEX                        NO. 650026/2018

NYSCEF DOC. NO. 5                                                                                    RECEIVED NYSCEF: 01/03/2018




                    IN WITNESS WHEREOF, the undersigned have caused this Agreement to he duly
             executed and delivered as of the date first above written.



             Secured Patty:                                            NTT DOCOMO

                                                                       By: ePICkil
                                                                       Its:
                                                                                           T44/MM
                                                                               PIA AM a/A/0 DIRECTOk
                                                                       Notice Address:
                                                                       Sanno Park TOwQr 41a1 F
                                                                       2,11-1 Nagata,cho, Chiyoda-ku
                                                                       Tokyo 100-6150 Japan
                                                                       ATtPPOPP; Managing DtrWor nfThe Global
                                                                       Business Division
                                                                       Facsimile: +81 3 5156 0203



             Pledgor:                                                  IN     RTOUCH TOPCOLLC



                                                                       By
                                                                       Its,

                                                                       Notice Address:
                                                                       c/o E*eeptional Innovation
                                                                       480 Olde Worthington Road, Suite 350
                                                                       Westerville, OH 43.082 USA
                                                                       Attention: Seale Moorer
                                                                       Facsimile 1 (61.4)890-6091


                                                                        with a copy to(which shall not constitute
                                                                        notice):

                                                                       Weil, Gotshal & Manges.LLP
                                                                       201 Redwood Shores Parkway
                                                                       Redwood Shores, CA 94065 USA
                                                                       Attention: Gabriel Gregson
                                                                       Facsimile: 1 (650)802-3100



                               iSignotre Awe.te hnerToneh Tope()LLC Membership Interest Pledge Agreeinent
              35St6.4$-Y6
              WEIL1954777014434.8.000.3
                    Case 18-12773-BLS   Doc 8-3   Filed 12/13/18   Page 16 of 61
                                                                            INDEX NO, 650026/2018
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)
NYSCEF DOC. NO. 6                                                     RECEIVED NYSCEF: 01/03/2018




                EXHii$Irr E.
                       Case 18-12773-BLS                        Doc 8-3               Filed 12/13/18               Page 17 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                                                        INDEX NO. 650026/2018
NYSCEF DOC. NO. 6                                                                                                             RECEIVED NYSCEF: 01/03/2018




              STATE OF FLORIDA UNIFORM COMMERICAL CODE                                         Florida Secured Transaction Registry
              FINANCING STATEMENT FORM
              A.NAME & DAYTIME PHONE f4UMBER OF CONTACT PERSON
              CREIGHTON MET-AND; 3128618000                                                                FILED
              Email CREIGHTON.MELAND@BAKERMCKENZIE.COM
                                                                                                      2015 Sep 30 05:55 PM
              B.SENDACKNOWLEDGEMENTTO:
             Name BAKER & MCKENZIE LLP
                                                                                               *******      201505180072           *******
             Address 300 EAST RANDOLPH DRIVE
             Address .SUITE 5000
             aty/StatealpCHICAGO, IL 60601
                                                                              THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
              1.DEBTOR'S EXACT FULL LEGAL NAME-INSERT CNJLY ONE DEBTOR NAME(1a OR 1 b)-Do NotAbbtavlate or Carbine Names
                LOMMINIZATOWSNAME
              ST HOLDINGS LLC
              1 b.INDiVIDUA1,'$SURIVJAE                 iriRST PERSONAL I                   DITIONALNAME NIT               SUFFIX
               e.MAILING ACORESS Une One
             480 WORTHINGTON ROAD,                                                               This apace not available.
                  MAILINOADDRESS Line Two                                 CI
             SUITE 350                                                       TERVILLE                      aH      43082          US
             2.ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME•INSERT ONLY ONE DEBTOR NAME(2a OR 2b).Do Not Abbresiata or Combine Names
              ‘AL
              - viiu8nat.fullinrellANIC

                                                                 61114E/41-la'Z VIE             VOOMMT-111211,11101Y,
                n111rVeli
                                                                                                       Teitimatenotavamerc
                ,f.          mt.. 1.                                                                                                         r.•

                                                                                 1111111111111111..
             3.SECURED PARTY'S NAME (         NAME of TOTAL ASSIGNEE ofASSIONOR SIP)• INSERT ONLY ONESECURED PA • Cir             • •,
             t&ORWINUAnowswAm
             NTT DOCOMO, INC.
             3b.INDIVIDUALSSURNAME                              Pint'PERs6NALAA1'A                 DITIONALNAM ( ANIMUS)          FFIX
             3t.MAILINSADDRESS Line One
             2-11-1, NAGATA-CHO, CHIYODA-RU                                                            This span not available.
             —11AILINGADDRESS Lino Two                                                CITY
                                                                                      TOKYO, JAPAN
                                                                                 100-6150
            4.This  NCING STATEMENT coversthefollowing collateral:
            A11 of the membership interest units of interTouch Tope°, LLC, a Delaware limited
            liability company, now owned or hereinafter acquired by the Debtor, and all of the
            Proceeds (as such term is defined in the Uniform Commercial Code) thereof, including,
            without limitation, all dividends, cash, securities, instruments, warrants, options,
            splits and other property or income from any such membership interest units,
            collections thereon or distributions with respect thereto.




            5.ALTERNATE DESIGNATION (If applicable)        OLESSEEJLESSOR             OCONSIGNEE/CONSIGNOR                BAILEFJBAILOR
                                                           DAG LIEN                     NON-UCC FILING                  DSELLER/BUYER
            6.Florida DOCUMENTARY STAMP TAX ^YOUARE REQUIRED TO CHECK EXACTLYoNE BOX
                 doesnentary stamps due and payable or to become due and payable pursuant to 5,201.22ES.,have been pall.
            DRorkki Documentary Stamp Tax is not required.

            7.OPTIONAL FILER REFERENCE DATA            Florida Department of State

            STANDARD FORM -FORM uqc-1(REV.66/2013)                 Filing Office Copy      ;Approved by the Secretary ofState,State of Florida
                    Case 18-12773-BLS   Doc 8-3   Filed 12/13/18   Page 18 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM1                            INDEX NO. 650026/2018
NYSCEF DOC. NO. 7                                                      RECEIVED NYSCEF: 01/03/2018




                EXHIBIT F
                    Case 18-12773-BLS
                             Doc 8-3 Filed 12/13/18 Page 19 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)            INDEX             NO. 650026/2018
NYSCEF DOC. NO. 7                                                  RECEIVED NYSCEF: 01/03/2018




                                                              EXECUTION VERSION




                                         CU.

                                                  by


                                   INTERTOUCH Torco.LLC)
                                         Ps °patentor,


                                             in favor of


                                        NTT DOA)11401
                                            as Netelibidet,


                                             dated a$.
                                          September 291'MS




             w009077725*400404
             35811n1,31
                     Case 18-12773-BLS
                              Doc 8-3 Filed 12/13/18 Page 20 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)             INDEX                                            NO. 650026/2018
NYSCEF DOC. NO. 7                                                                         • RECEIVED NYSCEF: 01/03 2018




                                                      GUARANTY


                    This GUARANTY, dated AS of September 29, 2015 (as the same may be amended,
             supplemented or otheiwise modified Avin time to time, the "Guaranty") is made by
             INTERTOUCH TOPCO LLC, a limited liability company organized and existing under the
             laws of Delaware (the "Guarantor"), in favor of NTT DOCOMO,INCA a company organized
             and existing under the laws of Japan (the ",Notehuldell,


                                                      YtECITALS:

                     WiTIFAEAS, the Noteholder has accepted and holds that certain Promissory Note i$s:Ue:d
             by the itsti6i,(as hereinafter defined) dated September 29, 2015 in an original principal amount.
             of$5$,000.00

                                the Quarantor receives direct and hidirect. benefits, by. reason of the
             Noteholders accepting and holding the Note;

                    NOW THEREFORE, in consideration of the premises and for. other good and valuable
             conS*ratigk the receipt and 'sufficiency of which is hereby aelomied*, the Guarantor
             heieby guaratitos, promises and undertakes as follows:

                     SECTION 1. Definitions. The following terms used in this Guaranty shall have the
             following meanings (such meanings to be applicable, except to the extent otherwise indicated in
             a definition ofaparticular term, both to the singular and theplural forms cfthe terms defined);
                    k'Agreement" shall Mean the Note Purchase Agreement, of even date herewith, by and
             between the Noteholder and interToneh Holdings LLC,a company Organized and existing under
             the laws of the State of:Delaware (the "Issuer"), as the same may be amended, extended,
             modified, substituted, exchanged br replaced from time to,time.

                    Issuer" hasibe ineaning.sgf forth in the definition ofAgreement.

                    "Note Doeuments" has the meaning set forth in the Agreement.

                    "Obligation 'shall have the.Meaninviseribed to such term in Section 2 hereof.

                    "Person" has the meaning set forth hi the Agreement.

                   "Specified Event of Default" shall mean either (a) the Note has been declared due and
             payable upon an Event of Default pursuant to Section 6.2 of the NPA ,3r (b) an Event of Default
             has occurred and is continuing dye to the 1sSuer's default in payment of'principal of the Note
             upon the Maturity Date.

                    "Taxes"shall have the meaning ascribed to such term in Section 16 hereof.


             wo00.0053\4.049,P9P
             3 0117f7.11.3\
                      Case 18-12773-BLS
                             Doc 8-3 Filed 12/13/18 Page 21 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 J              INDEX                                                NO. 650026/2018.
NYSCEF DOC. NO. 7                                                                               RECEIVED NYSCEF: 01/03 2018




                     (b) Capitalized terns used but net Otherwise defined herein Shall have the respective
               meanings Wrikw4 to such terMS i tie AgrpOrign.4

                      SECTION2. Guaranty. The Guarantor unconditionally,.abaoluteiy, and,irrevocably
               guarantees to pay to the NotehOlder, on:demand, any and all present& Annie indebtetitieSS, and
               te.perform any and all present.(.1r Mute liabilities. or obligations, of the Issuer of every kind 0,
               nature, howsoever evidenced, owing to the bloteholder,.whether direct or joftkopti, primpy or
               SAQ.110401,absolute Or contingent, liquidated or'untignitlatect Matured or uninettited,,tiriSingout
               of or in cpnpection with Qr'With respect to the Agreement, any .other Note Document, or any
               Other:instrument or agreement from time to time.between the Issuer.and the N.01.41914.04 as any.
              Ofthe foregOingtrieyb tunended,:modified of Otherwise supplemented tliett time tithe (all Of.
              the foregoing referred to as the "Obligations"), together with any .and all reasonable and
              documented Coat:Sand e4penses(includingi:without:limitation, reasonable and dower*00,
              of-pockot artorneye. fees 404 tlishinWeikiits): incurred by the NOtehnicier in preaerving,
              protecting Or *fending the enforceability of, or. Wowing; this Quaranty or the'Noteholdees
              rights Hereunder. This Guaranty is a guaranty ofpayment and not ofoollectibility                '•
                                                                                                    : ,•
                      iffor any.reasOn whatsoever the Issuer shall fail or be Unable duly, punctually and pity
              to pay or perform.the Obligations or any part thereofas and when the carne shall become payable
             01 performable in •tteCoi'dance with the terms of the Agreementor otherwise,(i) tbe:'Notebolder
              may proceed directly and atonce, without betiee, against the attarantette.obtain perfortnitifeeOf
              and tO-collect and :rg0PvPr the full .amount; or any PPrtiOrt, of the Obligations that tire due and
              payable at or during Such lime without(a)first proceeding againstthe Issuer &any other Person,
              Or (b) proceeding against any other security or collateral for the Obligations (including;•without
                          proceeding tinder any OParenty)t ancI(ii).1he guarantor:shall payor cause to be paid
             to the NOtebeider, on demand, the,full a' mount ofthe.Obligations pursuant to the terms of the
             Agreement or mho-Wise that are due and00able et or during such time, All such payments by
             the guarantor to the NOtchoider shall be made withoutot7offOr,Countereinitmand thettklarenter
             hereby walit.eaiiii.tettiffs.and::nOtiniettlainis.       •         .
                                         ".•                                              •                .• .
                      Notwithstanding the foregoing, in any action or proceedinpiiwelving any state corporate
             NW or any Oak of NMI balikrPO;Y,:iMPIVenpy, rentga.nizettort,.fraudulent conveyance, or
             other law affecting the rights ofcreditors generally, I•if the, obligations ofthe: Guarantor would
             otherwise be.hcid.or deteratified to be void,invalid or unenforceable on account °file amountof
             its liability hereunder, then notwithstanding any other provision hereof to the contrary; the
             amount ofsuch liability shall, without any further action by the Guarantor or any other person,.
             be automatically limited. and i educed to the highest amount whiCh.it valid and enforetabie as.
             determined in web** or proceeding OklerelltPr agrees that the Obligationa may It any time
             and from tittle to tiene exceed Gtiereitter's. maximum liability without impairing this Guaranty or
             affecting th .otchoJders ights.:an4remedies hereander,                                               •
                 • . Notwittlat.rAtig. the hrgg9.41g. or any .oth§r. provision of any Loan Ooctorient; the
             Noteholcier shall befierinitted to teekijecOvery from the Guarantor under this Guaranty only after
             five(5) days prier written notice :and. only to,the extent that a . 0010.0a gVent.of Default has
                                                                                       .
             occurred an is P9Ptirktlittgf
                                                  •   • '• •                      •                  .•
                                                                                         •
             WEIL1984177261341494)00
             3$01 An-v,)1
                      Case 18-12773-BLS              Doc 8-3      Filed 12/13/18        Page 22 of 61
                                                                                             •         INDEX NO. 650026/2018
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)
NYSCEF DOC. NO. 7                                                                                RECEIVED NYSCEF: 01/03 2018




                     SECTION 3. Obligations Unconditional. The Guarantor hereby agrees that its
              obligatiOns. det:this Ouarabty shiltibq mogaitionai anti binding upon k IrreVeetive of:
                             (a)        the validity or enforeeabilitY, avoidance or. $14.901110= of the
              Obligations eethe Agreement, any other Note Document Or any other intttuyncit or itigtteibOnt
              evidencing the:OhligatiOtts;
                           (b) th absence of arty attempt to. collect the ObJigatjP4S, from ot,propeed
              againat the'sand tik any oft* Guarantor niiy Collateral security, or(au action le. enforce the
              same;

                             (c) any netlon taten. la the. Ilpteholtlex, from time 0 time,:,tg(40nm
              reined-at refund, eXtenci, accelerate Or otberWiSe thotige.the time for payment 40f.other 16,1its•
              relating to, any or all of the Obligations, increase modify the amount of Obligations. oi
             otherwise consent, vkive. modify, amend or change**PP ofthe AgNe.P1P4.any Pl110 NOP
              Document Or any other ;inatruinent or agreement evidencing the Obligations, (ii) accept partial
             payments on a)i.or any part of the Obligations, (iii) take and hold .sect4ty oi pWatpy0.1 (either
             directly or indirectly)for the payment ofany or all ofthe Obligations, or for the payment ofthis
             Guaranty, cir for the payment ofany Other,guaranties ofthe Obligations, SUbstitute,eXChaOge,
             enforce, waive and release any awl)security or collateral,. or direct any other Person to do any of
             the foregoing; and (v)settle,release,compromise,collector otherwise'liquidate.any or all ofthe
             Obligations and exChange,enforce, fail to protect, perfecter Continue perfected, Meek Or VvatVe
             any security or 011atetal for the ,Obligafioos,in any manner,.witho,at affecting er impairing the
             Obligations of the Guarantor hereunder, and;.(vi).settle,, release, compromise or .collect on any
             Guaranty;              .            •      ,    :                                • ,
                                               .• •
                             41) any in.sOlveney, bankrapiey,. assignment for the benefit of creditors or
             other similar events ,or proceedings affecting the Guarantor or the Issuer, or any sof their
             respective assets or of any other Guarantor, or any action taken by any trustee or receiver.or by
             any court In any sub progeeding,.er: any allegation of invalidity of this Guaranty in arty .410.) .
             proceeding;                                                                  . .
                          (e) any release or discharge by operation Oflaw ofthe Issuer, the Otattatiter.or
             of any other guarantor,. or Any other Parson from the performance or ehselvtoce of INV
             obligation,covenant or.agreement contained in the.Aireement, any other Note Document, this.
             Guaranty or any other:instrument or agreement evideneing the Obli$atiOtt;
                           (r) any merger or powlidation.ofthe issuer into or with any OW.IiiePAn
             any sale, lease or transfer ofany oftheassets oftheIssuer to any other Person;or • .
                              ..
                           (g) Any Otlide occurrence or circumstance whatsoever, whether similar or
             dissimilar to the foregoing, and any other ciretor.$tallops that might otherwise 01)0* a legal
             Qy enaltahle4jefenpe or discharge.of the liabilities ofa guar/Timor surety or that might otherwise
             IhriitteeotiksetwaihSt the Giiinntof0)10than a defenseofpayment or the Note Discharge,
                    ggeTXQN 4, Waivers. etc.. The. otogglug 1101.4p, walycs any requiremeat

             WEIL:V[471726%144349.009
                     Case 18-12773-BLS               Doc 8-3 Filed 12/13/18 Page 23 of 61
WILED: NEW YORK COUNTY CLERK                         01/03/2018 11:03 21,i4          INDEX                          NO. 650026/2018
NYSCEF DOC. NO. 7                                                                                'RECEIVED NYSCEF:. 01/03'2018




              proMptitess, diligence, presentment, acceptance, notice of acceptance, &nand of payment of
              PerfOrnlanee,:netioe ofnonperformance,                claims with atort.in the event,ofreceivership
              or bankruptcy Of the Issuer, protest or notice with respect to the -Obligations, the benefit of any
              Stanges oflimitation, all demands wiwtoever., all notiets:and..40Mands that nigy be teriiiireli by
              law,now hereafter in effect,to preserve intact any rights 4444 the Ouarantot,,and any tithet.
              circumstance Whatkiever that might otherwise constitute a legal .or equitable discharge, release
              or tieferise- of vgyarantor or that may othetWise. limit recourse. against the -dilate-MO, The
              Guarantor further waives notices of any and all preeeedinge to collect-fret» any Ober gtuitantOr
              or surety of ail ofititY part Of-the.Obligations or any collateral or security with:respect thereto, or
              froln anyone else, arid. notices of exchange, sale; sui:enole: or other handling ofany collateral or
              security given to, Abe Notehnlder                directly pr. indireetly)     SCOMM payment. 'lhe
                                                                                  , .
              Obligations.                                                     ..
                                                            •       •              • •
                     .0t011014 S Ettid of isanktunto Proceedings, etc If payments and credits, if airy,
             fr90.1 the040004'the Issuer or from any other. PerSon on account ofthe Obligationithat have
              beenstiade to the Noteholder as provided berein, or any partsthereotiare subsequently invalidated,,
             declared to be fraudulent Or preferential, act aside anrYor. *piked_ to be repaid to the Guarantor
             or any other Person under any 114P41.lPtCY law, State or federal.law, common,law or equitable
             Cause„ then to the extent of such payment repayment,the Obligations or part thereof that has
             been paid, reduced or.satistied by;      amount shall be reinstated and suah Obligation§ aorl.:this
             Guaranty shall continue in full PNg and effect AS of the time immediately preceding:the
             AA.initial payment, credit, reduction of satisfaction ,occurred. The Guarantor agrees that,
             notwithstanding the.foregoing and without limiting the generality of the 0004if, ate!''the
             occurrence.of an Event-ef pefault.(a§ such term is defined in this Goaranty), the Noteholder is
             pievented by applicable law frorn exercising its right'W.:accelerate.thematuritY ofthe Obligations,
             to collect interest on the. bbligaIlona or to: onforaa or exercise any what:right or remedy with
             respect: athe Obligations, the Guarantor;shall pay to the Noteholder, upon,demand therefor, the
             amount that otherwise would haVe. been due and payable had such rights and remedies.been
             pormittoft beo/iercisetliv theNotehOlder,
                     At any tittle when,A $Peeifled.,gYFat,Of.Pefank11..0A occurred,and IS continuing until the
             Note Discharge, the Noteholder may,*its sole discretion, Withdut notice to the Guarantor and
             regardleas        acceptance of any security or collateral for the payment hereof.(either elbeetly
             or indirectly),appropriate. nd-apply toward the payment offhp Obligations then.due and payable
            (i) any.indebtedness due or to become due horn the Noteholder to the. Guarantor, and (ii) any
             Mettles,.credits or What property belonging to the OurtrantOrt.at any time held byor willing into
             possession ofthe Noteholderor any other Person,
                    SECTION 6. S.- ro anon. Until the Ncite Diadharkel . the Guarantor (I) shall have no.
             rightof subrogation and.,here, y irrevocably agreea not: o exercise any rights that it may have or
             acquire by way of subrogation under this Guatanty, by any ,payment made hereunder or
             otherWise„,end .any right of reimbursement, centribUtiOnt exoneration, salvage, or similar right
             against the issuer therefor And (ii) toot not to enforce any and.all,claims.the Guarantor may
             have against the issuer for any ofthe Obligations,:                        •
                    SECTION 7. Information; Marshalling.

            INE10964/772513144311000
            30;177-v3
                     Case 18-12773-BLS               Doc 8-3        Filed 12/13/18         Page 24 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN                                                           INDEX NO. 650026/2018
NYSCEF DOC. NO. 7                                                                                 RECEIVED NYSCEF: 01/03 2018




                             (a) The Guarantor hereby assumes responsibility for keeping itself informed
             ofthe financial condition of the Issuers and aany other ,guarantors or sureties of all or any part
             of the Q.bligafjpos, and 041 othei cimmastaw4 bearing upon the risk t4 nonpayment,ofthe
             Obligations er any part thereof The Guarantor hereby agrees that the Noteholder shall have no
             duty to advise the Guarantor ofinformation known to the INOtehader reglitilinpuCh condition Or
             any,such circuMstanc.res... In the event the NOteholdet in its sole discretion undertakes at any .tinte
             Or from time to time to provide any such information to the Guarantor, the Noteholder shall be.
             under no PhligatiOn (i) to Undertake any investigation not a part of its regular business reunite.,
            (ii) to dia,,CIP$P any information which,Pursuant to accepted or reasonable commercial Practices,
             the Neteheider wishes te maintain confidential or MD to-make any other et future disclosures of
             such infetnia.tien many ti10 intanlatinn 010 Citierantot.
                           (1.1.) The Guarantor:consents and agrees that the Notehoidor shall 40 under no
             obligation to marshal any assets in favor ofthe Guarantor 01 against or in payment of any or al
             ofthe Obligations,
                     SECT1())1 Se Representations and Warranties.
                     The Guarantor,represents and warrants that,as ofthe date hereof:        .
                           ( a) Orgatimation, de. The Guarantor is validly organized and 01014 and in
             good standing under the laws of the . ..tatO of its.-organization„ is duly qualified to do business and
              it in good standing in each jurisdiction where the mature of its business teguires such.
             qualification, and has fill! power and authority and holds all requisite governmental licenses,
             permits and Oiler approvals to enter into and perform its Obligation tiropt this, Guaranty and
             each Other'NotDoeunlentto which it is a party and to OVVn and hold under lease its property and
             to conduct its business substantially as currently.tbuducted. by it, except, In.each al:sp,. as would
             not reasonaNY be:PxPeOted to haven Material Adverse Effect.
                          (b) Due Authorization, Non-Contravention„ etc, The execution, delivery and
             performance by the Guarantors Of this Guarantyand each other Mite Document executed or he.
             executed by it are Within the Guarantor powers, have been duly authoiized by all necessary
             action, and do not contravene the Guarantor's certificate of.incorporation, bylaws, limited
            partnership agreement limited liability company agreement, oPerating agreement, certificate Of
            formation, trust moment. or-otnpr organic or constitutive documents: or any shareholders
            agreement, voting trust or ihnilar%docutnent binding on or applicable to it; breach.pr contravene
            any Provision of any loan, iiidelaute lease, mortgage, guarauty, security agreement or Any
            ountraptualrostriotjon, jgrnt ot,,goyortntiernsi regulation or court decree or order binding on or
            affecting the Ginitaiitoil oi result in, or require the creation or imposition of, any lien on any of
            the GuarelitOr'S properties, except, in each 0.1$0 .0$. would Wt reasonably be 040404 to htuie.a
            Material Adverse.Effeet
                          (c) GOvenittleiit ApprOVai, Regulation, etc. No authorization,.registration 'or
            approval or other action by, And no notice to or filing with, airy governmental authority or
            regulatory 090.O.17 P#IV Person,is required     due Went*,delivery or performance by the
            Guarantor ofthis, Guaranty Ot any othet Loan Document to which it is a party except for those

             svelkAPP4M4444$0,9.03
            .0411774m .
             Case 18-12773-BLS Doc 8-3 Filed 12/13/18 Page 25 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)              INDEX                                             NO. 650026/2018
NYSCEF DOC. NO. 7                                                                               RECEIVED NYSCEF: 01/032018




             with respect to which the failure to obtain or make would not reasonably be expected te have
             Material Adverse Effect, The Guarantor is not int "investment eoinpany." within the intoning of
             the InYeStmellt COMPOOY Aet ofIP4d,aa AP10.0ed, Or a "nolflillg q.entrifIllY") Or,0 "All041ArY
             company" of a "holding comParty", or an "affiliate" Of a %Mins CornPanyu Or of a "subsidiary
             company" Of a "holding company", within the meaning        ofthe
                                                                           Public Utility holding Company
             Act of 193$:,
                          (d) Validity. This GUaninty Cenatitutes, • and each. other Note Doeitinent
             executed by the Ouarantor will, on the due execution and delivery thereof, constitute, the legal,
             valid:and binding obligatiOns of the VtlftraritOr enforceable in accordance with their,reSPeellYe
             term s.
                             4) Litigation. There are no 410tiOnsl suit or proceedings (including
             governmental or administrative .proceerlings),. investigations, third-party sukpoPPAS or inquiries
             by any :regulatory Agency)body or Other gOvernrrierital authority? to Which the Guarantor is A
             SOY or is$tibjePl, or O. which any of their authaizations, consents and approvals or other
             properties Or assets; is subject, which is pending, or, to the best knowledge of the Guarantor,
             threatened or contemplated Against the Guarantor, Or any of Such property or eaSeti, that,
             individually or in the aggregate,would reasonably be expected to haven Materiel Adverse Effect.
             The GueillotOr is not subject to any options, suits or proceedings Oneluding governmental or
             administrative proceedings), inVeStiglitibit„ third party subpoenas Or :inquiries by Any regulatory
             agency, body or other governmental authority Or any third Person regarding its aceonnting
             practices or pelicieS,
                           (f) Taxes. The Guarantor has(I) filed all necessary Income, franchise Arid
             Other material talc, returns, deineatie and:foreign,(11)paid all taxes shown AS due thereunder to the
             extent such taxes would be overdue Ifnot so paid as ofthe 04t9 hereof and (iii) withheld and paid
             to the :appropriate tax authorities ail amounts required to be withheld from wages, Salaries and
             other remuneration to employees to the extent.such payments are required to be made as ofthe
             date hereof; except, in the cow of the tonotp.g,(i), (ii) and (41), to the extent the failure to
             making such filing, withholding or payment would not reasonably be expect to have A.Material
             Adverse Effect The, Guarantor has no knowledge, ner has it received notice, of any tax
             deficiency **would reasonably be expected to be assessed Againstthe Guarantor which,if so
             assessed, Woitid.reasonably be expected tO have a Material Adverse Met . '
                    SECTION 9. Rights are ,Cuniulative; Np Waivey, The rights and remedies of the
             NOPIVEOGr U.40.9t this Ouoranty are cumulative and not exclusive of any rights or remedies that
             the:NOtibolder would otherwise have.under thAAgreeinent,Any other Note Document including
             without limitation, under any Ouaranty). or Any Other instrument or agreement evidencing the.
             Obligations. Nofailmr0PsIONY 91)'thp,pgt ofthe Notehokler in the exercise ofany right, power,
             privilege or remedy arising Under this Guaranty, the :A.0060*, any other Note beciiMent or
             any other instroincrit 0X agreement eVidetteing the Obligations shall operate as; waiver thereof,
             arid no single or partial exercise by the Noteholder ofany such right, power, privilege or remedy
             shall preclude nay toh4eitereine thereof..                          •       •
                     $J3CTJON 10.Amendment. No,amendment, 00.4ifik40.01       • • • INAIVOT IA 0. consent
             vga.gsArms*443.9.460
                                       '
                     Case 18-12773-BLS             Doc 8-3       Filed 12/13/18        Page 26 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AMI                                                     INDEX NO. 650026/2018
NYSCEF DOC. NO. 7                                                                             RECEIVED NYSCEF: 01/03/2018




             with respect to, any provision of this Guaranty shall in any event be effective unless the same
             shall be in writing and signed and delivered by the.Guarantor and the Noteholder, and then any
             such amendment, modification, waiver Or conSent.slAil be effective only in the specific instance
             and for the specificputpose for which given,

                     SECTION 11. Tern): of Agi!OOnient. The Guarantor agrees that this Guaranty and all
             afireqPIPI.14 ofthe Guarantor contained herein shall continue in full foi e and effect and may not
             be discharged, terminated .or otherwise revoked until the Note Discharge, At which time this
             Guaranty Shall automatically terminate without further action by the GuriOnitOr, subject to the
             terms and provisions of Section 5 hared

                    SECTION 12. Successors and Assigns. This Guaranty 1_10t be binding upon the
             guarantor and upon the:,tfleedgors 40.pol:flitted assigns ofthe Guarantor and shall inure to the
             benefit of and be enforceable by the Noteholder and its successor and assigns The Noteholder
             May assign or otherwise transfer its rights under this Guaranty to Any assignee of the Note in
             connection with an Assiginnent.thereOf Mal)iteebrcletlee with the terins ofthe.Agreetteht.

                     SECTION 13, Governing Law; Jun, Trial; .SeverabilitV. This Guaranty shall he a
             contract made under and .governed by the laws of the State of:New 'York, Wherever possible,
             each provision of this Guaranty shall be intetpreted in such manner as be.effeetiVe and valid
             under applicable law, but if any provision of this Guaranty Shall be prohibited by or invalid
             wider such law, such provision shall be ineffective only to the extent of such prohibition or
             invalidity, without invalidating the remainder of such provision Or the remaining provisions of
             this Quaranty.

                     EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES. ANY
             RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING (i) TO ENFORCE OR
             DEFEND ANY RIGHTS UNDER OR TN CONNECTION wrrim-us GUARANTY OR ANY
             AMENDMENT,INSTRUMENT,DOCUMENT OR AGREEMENT DELIVERED OR WHICH
             MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH,
             OR (ii)ARISING FROM ANY DISPUTE OR CONTROVERSY IN CONNECTION WITH OR
             RELATED TO THIS -GUARANTY OR ANY SUCH AMENDMENT, INSTRUMENT,
             DOCUMENT OR AGREEMENT, AND AGREES. THAT ANY SUCH ACTION OR
             COUNTERCLAIM SHALL BE TRIM WORE A COURT AND NOT I3EEOREA JURY
                     EACH.OF THE PARTIES HERETO IRREVOCABLY AGREES THAT ANY ACTION
             OR PROCEEDING IN ANY WAY, MANNER OR RESPECT .ARISING OUT OF THIS
             GUARANTY OR ANY AMENDMENT; INSTRUMENT; DOCUMENT OR AGREEMENT
             DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED. IN CONNECTION
             HEREWITH OR THEREWITH, OR         13..0M ANY DISPUTE OR CONTROVERSY
             ARISING IN CONNECTION WITH OR RELATED TO THIS GUARANTY OR ANY SUCH
             AMENDMENT,INSTRUMENT, DOCUMENT OR AGREEMENT SHALL BE LITIGATED
            IN THE COURTS HAVINg SITIls WITHIN THE CITY OF NEW YORK,THE STATE OF
            NEW YORK; AND EACH OF THE PARTIES HERETO HEREBY CONSENTS. AND
            SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT
            LOCATED wiT.pw SUCH. CITY AND 37.Am .EACH OF jTHE. PARTIES HERETO

            W41.1,404.1.7740%.0?0,9P0
            3,5411774.3
             Case 18-12773-BLS Doc 8-3 Filed 12/13/18 Page 27 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM]               INDEX                                          NO. 650026/2018
NYSCEF DOC. NO. 7                                                                             RECEIVED NYSCEF: 01/03/12018




               HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE
               VENUE OP ANY LITIGATIONEROUGHT IN ACCORDANCE WITH THIS SECTION 14.
                     SECTION 1.4. Entire Akreement, This Guaranty and. the Other Note Documents
              constitute the entire agreetnent. of the Guarantor with respect to the subject matter hereof and
              supersedes ail Prior negoilations, agreerrients,..disenssions, correspondence inernOtanda and
              understandings (whether written. or oral) or the GNI-Antor ,and the N9149.1.der 04IPP.0)1.4 or
              relating to the subject matter ofthis. Guaranty.
                     SECTION 15, PaYmetts. Any and all anibtatg required to be paid by the Guarantor
              hereunder shall be paid in the lawful currency of the United States of America ("USD") in
              immediately available:funds, subject:to deduction for withholdings as set forth in Article VII of
              the Agreettent,
                    SECTION.16. Natices. All notices and otbo communications pkovided to any party
             hereto tinder this Guaranty shall be in writing, Telex or by facsimile and addressed, delivered or
             transmitted to such party at its address, Telex or facsimile number Set forth beneath the signature
             below Of at such other address, Telex Or facsimile number as may be designated by web:party in
             a notice to the other parties. Any notice, if mailed and properly addressed with postage prepaid
             01 if property addressed and Sent by pre-paid Owlet seEV.ige, Altai' be deemed given when
             received, any 1ViiM, transmitted by Telex or facsimile, hail he deemed given when
             transmitted (answerback confirmation in the case ofTelexes)..
                      SECTION 17. Captionsand Wei:theca. The recitals to this Guaranty (except for
              definitions) and the section captions used in this Guaranty ruv for of:workmen*,and shall not
              affect the construction of this Guaranty.


                                          (siGNATVEE PAGES TOTOJZONVI




             VYANN90477,12413*100,00..
             3.Soir7i-v3              •
                    Case 18-12773-BLS             Doc 8-3 Filed 12/13/18 Page 28 of 61
WILED: NEW YORK COUNTY CLERK                      01/03/2018 11:03 ANA             INDEX                   NO. 650026/2018
NYSCEF DOC. NO. 7                                                                           RECEIVED NYSCEF: 01/03,2018




                     IN WITNESS WHEREOF,this Guaranty has been duly executed as of the day and year
             first above written.


                                                         INT    TOUCH TOVCQ.41.4c,


                                                                         tAree
                                                         itaL     c

                                                         Address: C/o Exceptional Innovation
                                                                 480 Olde Worthington Road, Suite 350
                                                                  Westerville, 01-I 43082
                                                                  USA

                                                         Facsimile 1\Iq,: +1(614)890-6091

                                                         Attention: Seale A. Moorer,Jr.

                                                         with a copy to(WO shall not constitute notice):

                                                                      Well, Gotshal & Menges LLP
                                                                      201 Redwood Shores Parkway
                                                                      Redwood Shores, CA 94065 USA
                                                                      Attention: Gabriel Gregson
                                                                      Facsimile; 1(650.)802-3100

                                                         NTT DOCOMO,INC.

                                                                  San no Park Tower 41st F
                                                                  2-11-1 Nagata-tho, Chiyoda-ku
                                                                  Tokyo 100-6150 Japan
                                                                  Attention: Managing Director ofthe
                                                                  Global Business Division
                                                                  Facsimile: +8.13 5156 0203




                                    Si,gtiotyre Pose to tnteProuch Topco LLC GuaranV
             VIOPLAP$477726m104m4
             3$81177-0
                    Case 18-12773-BLS   Doc 8-3   Filed 12/13/18   Page 29 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                           INDEX NO. 650026/2018
NYSCEF DOC. NO. 8                                                     RECEIVED NYSCEF: 01/03/2018




               EXHIBIT G
                      Case 18-12773-BLS             Doc 8-3      Filed 12/13/18         Page 30 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 10                                                      INDEX NO. 650026/2018
NYSCEF DOC. NO. 8                                                                             RECEIVED NYSCEF: 01/03)2018




                                                                                    EXECUTION VERSION

                                MEMBERSHIP INTEREST PLEDGE AGREEMENT

                      MEMBERSHIP INTEREST PLEDGE AGREEMENT, dated as of September 29,
              2015, made by ST HOLDINGS                an Merida limited liability company (the "Pledger") in
              favor of NTT DOCOMO               a corporation organizedUnder the laws,of Japan (together with
              its successors and assignS, the "Secured Party").

                                                        RECITALS:

                  . WHEREAS,the Notcholder has accepted and holds that certain Promissory Note issued
              by the Issuer (as hereinafter defined) dated September 294 2015 in an original principal amount
              of$55,00,00.(the "Note";
                       WHEREAS, the Guarantor receives direct an ludirect :bene.fitS by reason of the
              Notehblder's accepting and holding the Note;

                       WHEREAS,the Pledgor receives direct and indirect benefit from the extension of credit
              effectuated pursuant to the Note.Purchase Agreement, and by virtue ofsuch benefit shall extend,
              in its capacity as. Guarantor thereunder, the guaranties, promises and undertakings set forth in
              that certain Guaranty Ofeven date herewith in favor ofthe Secured Party (the "Guaranty");
                     `WHEREAS,the Pledgor is the legs) and beneficial owner of the shares ofPledged Stock
             (as hereinafter defined)issued by the Issuer(as hereinafter defined);,and

                      WHEREAS,.it is a condition precedent to the execution of the Note Purchase Agreement
              that the Pledger shall have. excepted and clamed this Membership Interest.Pledge. Agreement
              to the Secured Party,

                     NOW,THEREFORE,in consideration ofthe premises and to induce the Secured Party to
             enter into the Note.Purchase Agreement, the Pledges heiThy agiees With the Scented Party as
             follows:

             SECTION 1, DEFINED TERMS. Unless otherwise defined herein, terms defined in the
             Guaranty and used herein shall have the meanings given to them in the Guaranty, The following
             terms shall have thefollowing meanings:

                   "Agreement" shall mean this Membership Interest Pledge Agreement, as the same may
             be amended,,modified or otherwisc.suPplemented.front time to time.

                      "Code" shall mean the Uniform Commercial Code from time to time in effect in New
             York.
                     ".Collateral" shall mean the Pledged Stoek together with all Proceeds thereof.
                     "Issuer" shall mean inter-ninth Tepee, LLC3 El Delaware limited liability company.



             3581541-y71
             WEIL:19547773918144349.0M
                     Case 18-12773-BLS               Doc 8-3        Filed 12/13/18          Page 31 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN                                                           INDEX NO. 650026/2018
NYSCEF DOC. NO. 8                                                                                 RECEIVED NYSCEF: 01/03A2018




                      "Note Purchase Agreement" shall mean the. Note Purchase Agreement, of even date
              herewith, by and between the Notchoides and interTonch Holdings LLC., a Delaware limited
              liability company, as the same may be amended, extended, modified, substituted, exchanged or
              replaced from time to time.

                     "Obligations" shall mean;

                            (a)       All "Obligations" as defined in the Guaranty; and

                             0)
                              1      Any and all liabilities of the Pledger incurred under this Agreement,
                      "Pledged Stock" shall mean The membership interest units ofthe Issuer owned by Pledgor,
              as such amount may be adjusted from time to time by the Issuer,pursuant to splits, together with
              all certificates, options, or rights of any nature whatgoever that may be issued or granted in such
              membership interest units by the Issuer to the Pledgor, while this Agreement is in effect.

                    "Proceeds" shall mean all "proceeds" as such term is defined in the Code on the date
             hereof and, in any event, shall ineinde, Without limitation, all dividends, cash, Securities,
             instruments, warrants„ options, splits and other property or income from the fledged Stock,
             collections thereon or distributions with respect thereto.

                    "Securities Act" shall mean the.SeCuritieS Act       1933, eSAirtended.
                   "Specified Event of Default" shall mean either (a) the Note has been declared due and
             payable upon an Event of Default pursuant to Section 6.2 of the NPA or (b)an Event of Default
             has occurred :and is continuing due to a default in payment of principal of the Note upon the
             Maturity Date,

             The words Tereof,"'herein" and "hereunder" and words of similar import when used in this
             Agreement shall refer to this Agreenient as a whole and not to any .partictilar provision of this.
             Agreement, and section and. paragraPh referenees are to this Agreement unless otherwise
             specified. The meanings given to terms defined herein shall be equally applicable to both the
             singular and.plural forms ofsuch tents.,
             sEGTIGN 2. PLEDGE; GRANT OF -SECURITY INTEREST, The Pledger hereby grants to
             the Secured Party a first priority (subject to Permitted Liens) security interest in all of Pledgor's
             right, title and interest in and to the'Collateral, as collateral security for the prOMpt and complete
             Payment and performance when dye (whether at the stated maturity, by acceleration or
             otherwise)ofthe Obligations.

             SECTION 3. REPRESENTATIONS AND WARRANTIES.                            The Pledgor represents and
             warrants, as ofthe date hereof, that:
                          (a) The. Pledged Stock. The Pledgor is the legal and beneficial owner of the
            Pledged Stock, The Pledged Stock has been duly anthorized and is validly issued, fully paid and
            non-assessable. There are no existing Options, warrants, calls, commitments or other agreements
            of any character relating to the Pledged Stock except for the pledge and security interest to be
            created by this Agreement,

            3581541-v71                                       2
            woonorrsem443413.00p3
                       Case 18-12773-BLS            Doc 8-3        Filed 12/13/18         Page 32 of 61
WILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN                                                         INDEX NO. 650026/2018
NYSCEF DOC. NO. 8                                                                               RECEIVED NYSCEF: 01/03,2018




                           (b) Owner of Membership Interest Units, The Pledgor is the legal and beneficial
              owner of the Pledged Stock free and clear of any security interest, lien, pledge, set-off right,
              charge, claim or encumbrance of arty kind except for (i) the pledge and security interest created
              in favor ofthe Secured Party and (ii) any Permitted Lien.

                             (c):Restricted Securities.      The Pledge Stock does not constitute 'restricted
              securities" as defined in &tile 144(a) under the Securities Act and that the Pledged Stock may be
              sold, transfer.redi pledged and otherwise disposed of. without requiring registratien under the
              Securities Act and all apPlicable state securitieslaws,

                           (d)Power to Pledge. The Pledgor has full power, authority and legal right to sell
              the Pledged Collateral and to pledge and grant the security interest in the Pledged collateral in
              the manner and on the terms contemplated in this Agreement.

                            (e) Validity Of AgreeMerit. This Agreement has been duly executed and delivered
              by the Pledgor and constitutes the legal, valid and binding obligation of the Pledgor enforceable
              in aceordanee with its terms, except as enforceability may be limited by bankruptcy, insolvency,
              or other shnitat laws affecting the tights of creditors generally Or by the application of general
              equity principles.

                           (f) Governmental and Creditor Approval. No eonsent,.authorization, or approval
             of, Or other action by, and no notice to or filing With any Person (including, without limitation,
             creditors, of* Pledger and any ,governmental authority) is required either (i) for the pledge by
             the Pledgor of the .Pledged Stock or the creation of the security interest .pursuant to this
             Agreement or for the Otectltion, delivery Or performance Ofthis Agreement by the Pledgor or (ii)
             for the exercise by the Secured Party of the rights or remedies provided for in this Agreement in
             respect ofthe Pledged Stock pursuant to this Agreement, except as may be required by Section 6
             or in connection With the:dispOsition Ofthe Pledged Stock by laws affecting the offering and sale
             ofseeurities.genorally,

                           (g) First Priority Security Interest! Upon the execution and delivery of this
             Agreement, the pledge of the Pledged Stock m accOrdanee with the terms ofthis Agreement shall
             create a valid and perfected first priority (subject to Permitted Liens that have priority by
             operation of law) security interest in the Pledged Stock,securing payment and satisfaction of the
             ObligatiOns,

             SECTION 4. COVENANTS, The PledgOr covenants and agrees with the 'Secured Party that,
             from and after the date ofthis Agreement and until this Agreement is terminated and the security
             interests treated hereby are released:

                           (a)      The Pledgor has delivered to the Secured Party a true, complete and
             genuine certificate for its ownership interest in the Pledged Stock, which represents 10.0% ofthe
             issued ,and outstanding equity of the Issuer and such certificate has been accompanied by a
             membership interest power signed. in blank by the Pledgor. If the Pledgor shall, as a. result of its
             ownerthip of the Pledged Stock, become entitled to receive or shall receive any stock certificate
            (including, without limitation, any certificate representing a dividend or a distribution owing on
             account ofany portion of the pioge.mri Stock in connection with any reclassification, increase or


            3581541,   0\
            VVEIL:19541773918144349.0003
                      Case 18-12773-BLS             Doc 8-3       Filed 12/13/18         Page 33 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                       INDEX NO. 650026/2018
NYSCEF DOC. NO. 8                                                                              RECEIVED NYSCEF: 01/03,2018




             reduction of capital or any certificate issued in conneCtiOn with any reorganization), whether in
             addition tO, in substitution of, as a conversion of, or in exchange for any membership interest
             units comprising the Pledged Stock, or otherwise in respect thereof, the Pledger shall accept the
             same as the agent of the Secured Party, hold the same in trust for The Secured Party end deliver
             the same forthwith to the Secured Party in.the exact form reeeiYA together with an undated
             membership interest power covering such certificate duly executed In blank by the PledgOr to be
             held by the Secured Party, subject to the terms hereof, as additional collateral security for the
             Obligations. Any sums paid .upon or in respect of the Pledged Stock upon the liquidation Or
             dissolution ofthe issuer shall be,paid over to the Secured Party to be held by it hereunder es
             additional collateral sec:04 thr. the Obligations, and. in case any distrihndOn of capital shall be
             made on Or in respect of the Pledged Stock or any property Shall be distributed upon or with
             respect to the Pledged Stock pursuant to the reorganization thereof, the property so distributed
             shall be delivered to the Seemed Party to be held by it hereunderIts additional eollatertd scout itY
             for the Obligatigna, if any sums of Money Or property so paid or distributed in respect of the
             Pledged Stock shall be received by the.PledgOr, the Pledger shall until such money Or property
             is paid or delivered to the Secured l'arty„. hold such money or property in trust for the Seemed
             Party; segregated from other funds of the VOW, as additional eoliateral security for the
             Obligations.

                            (b)      Without the Priset Written Shoat of the Secured Party,the Pledgot Shall
             not(1) sell, assign, transfer; exchange, or otherwise dispose of, or grant any option with respect
             to,the Collateral,(2)create,incur :or: permit to exist.any Lien or option in favor Of, Or any claim
             of any Person with rasped to, any ofthe Collateral, or any interest therein, except fer.Perntitted
             Liens and for the Lien in favor of the Secured Party or (3) enter into any agreement or
             undertaking restricting the right or ability of the Plodsor or the Secured Party to sell, assign or
             transfer any ofthe Collateral.     •

                           (c)      The.Pledger shall maintain the security interest created by thisAgreeinent.
             as a first-priority (subject to Permitted Liens), perfected security interest and shall use
             commercially reasonable efforts defend such security Interest against claims and demands ofall
             P0001:4 whomsoever, At any time.and fiVin time to time, upon the written request of the
             Secured Party, and at the sole expense of the Piedgo4 the Pledgor will promptly and duly
             execute and .deliver such.further inStruhaebts and deeninents.and take such further actions as the
             Secured Party may reasonably request for the purposes of obtaining or preserving the full
             benefits ofthis Agreement and of the rights and *wets herein Opted, If any amount payable
             under ,or in connection with any of the Collateral shall. be or become evidenced by any
             promissory note,otho instrument or chattel paper;such note,instrument or chattel paper shallt to
             the extent necessary for the Secured Paity to perfect its security interest in Proceeds of the
             Collateral, be immediately delivered to the.,SecuredPartY, duly endorsed in a manner satisfactory
             to the Secured Party,to he held as collateral pursuant to this Agreement.

                            (d)      The Pledger Shall pay, and aave the Secured Party hannless from, any and
             all liabilities with respect to, or resulting from any delay in paying, any and all stamp, excise,
             Wes or other taxes which may be payable or determined to be payable with tespeet.to.any of the
             Collateral or in connection with any ofthe tranSections,Cohtemplated by this Agreement.



             358154I-v71                                     4
             WEIL:1954777391014349.0003
                       Case 18-12773-BLS           Doc 8-3 Filed 12/13/18 Page 34 of 61
WILED: NEW YORK COUNTY CLERK                       01/03/2018 11:03 AK             INDEX                       NO. 650026/2018
NYSCEF DOC. NO. 8                                                                             RECEIVED NYSCEF: 0.1/03 2018




                             (e) The Pledged Stock is and shall continue to be free and clear of any
              security interest, lien, pledge, set-offright, charge, claim or encumbrance ofany kind except for
              the Lien in favor ofSecured Party and P itted kletiSiMposedits a.tatter oflaw.
              SECTION 5. cASH Divitig.NpSi.voTiNg XIGHT$.. Unless a Specified Event or Deranit
              shall: have occurred and be continuing and the Secured Party shall have.given five (5) days
              written notice to the Pledger 01: the Secured Party's intent. to exercise its rights pesitant to
                daioil 6 below,the Pledger shall be permitted t KaceiVe all cash dividends paid, in the:normal
              course of business of the.Issuer and consistent With past practicet to the extent permitted under
              thcNote.Decuments, in respect of the Pledged Stock and to. exereise all voting and corporate
              rights with respect to the Pledged Stock; provided, however, that no vote shall be cast or.
              corporate right eXereised.Or other action taken in violation ofany NoteDocument,
             SECTION 6., RIOIITS.O.P.1'M MAW)WV,
                           ( a)    All Proceed 41400 in the Collateral receivea V *
                                                                                  . $0004.Jarty
              hereunder shall beheld byllieSeCtirettParty for its benefit..
                            (b) If a Specified Event of Default shall ()dear and be continuing and the
              Secured Party shall havegiven five (5) days prior written notice of its illtent to exercise such
              rights to the Pledger, (1)the Secured Party shall have The right to receive any and all .cash
              dividends paid in respect ofthe Pledged Stock and make application thertorto.the Obligations in
              Such order as the Secured Party may determine,. and (2) all membership interest units comprising
             the Pledged Stock shall be registered hi the name ofthe Secured Party or its nominee, and the.
             Secured Party or its nominee may thereafter exercise (4)ill voting, corporate and other rights.
              pertaining to such membership interest Pnitp ofthe Pledged Stock at any Meeting Ol!the members
             ot Milliageis1. as applicable, Of the hailer or otherwise and (3)any and all rights of conversion„
             exchange, subscription and any other rights, priViiege$,or options pertaining to such membership
             interest units of the Pledged Stock as ifit were the Absolute owner thereof(mhouiting,Withoitt
             limitation, the right to exchange at its. itineration any and all of the Pledged Stock upon the
             merger, consolidation, reorganization, rePoPitilizatiOn         other fundamental change in the
             organizational structure ofthe baiter, or upon the exercise by the Pledgor or the,Securekt Party of
             any right, priviiage 01 option pertaining to such membership interest units ofthe Pledged Stock
             and in COIMPOQII.therewith, the ti,glit to d9.12A.04 deliver any and all of the Pledged Stock
             with any committee,: depositary: transfer agent, registter .Pr. other designated:agency upon Well
             terms and conditions as the Secured Party may reasonably determine), all without liability except
             to account for property actually received by it, but the Secured Party shall have no duty to the
             Pledgor to exercise any such righttprivilege or option and.shall not belesponsiblefor any failure
             to do:SO orndelay in.so doing,
             SECTION7. REIVIgOIES,
                          (a) If a Specified FYCtit Default :ahall.haVe occurred and be continuing,at
             any time aft Secured Party's election and upon notice to the Pledgor pursuant to Section 6,the
             Secure4 Party may apply all or any part of Proceeds of the Collateral .in payment of the.
             Obligations in such order as.the SeMed..P.44)9They
                                                            . .                    •                        .


             3581541-v7\
             WEIL:19547773918144349.0On
                     Case 18-12773-BLS              Doc 8-3       Filed 12/13/18         Page 35 of 61
(FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                     INDEX NO. 650026/2018
NYSCEF DOC. NO. 8                                                                             RECEIVED NYSCEF: 01/03 2018




                            (b) If a Specified Event of Default shall have.Oaeurred and. be continuing; the
              Secured Party, may, upon five (5) days prior written notice to the Pledgor, exercise, in addition
              to all pthcr rights and remedies granted in this Agreement and in any other instrument or
              agreement securing, evidencing or relating to the Obligations, all rights and remedies of a
              secured party under the Code, Without limiting the generality of the foregoing, the Secured
             Party, without demand of performance or other demand,presentrierit,,sproteit, advertisement or
              notice of any kind (except any notice required by law referred to below or otherwise tegUired by
             this Agreement) to of upon the Pledgor or any other Person (ail and each of which demands,
              defenses, advertisements:and notices are hereby waived), May in such circumstances forthwith
              collect, receive, Appropriate and realize upon the Collateral, Of any pail thereof, and/or may
             fOrthlvith sell, assign, give Option or options to purchase Or otherwise diSPOseof and deliver the
             Cellateral or any part thereof(or contract to do any ofthe foregoing), in :one Or more parcels at
             public or private sale or sales,in the over-the,c.owiter market, at any exchange,broker's board or
             office,of the Secured Party or elsewhere upon. such 'terms and conditions as it may deem
             advisable and at such prices as,it may deem best, for cash or on credit or fat future delivery
             without assumption of any credit risk.. The Secured. Party MUM have the right upon any such.
             Public sale or sales, and, to the extent permitted, by law, upon any such private sale or sales, to
             purchase the whole orany part ofthe Collateral so sold,free ofany right or*pity Ofsredemptien
             in the Pledger, which right.or equity is hereby Waived or released., TheSecured Party shall apply
             any Proceeds included,in the collateral from tune to time held by. it and the net proceeds of any
             such. collection, recovery, receipt, epprOpriatioh, realization or sale, after deducting all
             reasonable, and documented costs and expenses inclined in respect thereof or incidental to The
                                 of
             care or safekeeping any ofthe Collateral pun any way relating to the Collateral or:the rights
             of Secured Party hereunder, including, Without limitation, reasonable and documented.out-of-
             pocket attorneys' fees and dishursettents of counsel, to the payment in Whelp, or in part of.the
             Obligations, in such order as the.Secured YartY RV elect, and only after such application and
             after:the payment by the Secured Party of any other amount required. by any prevision of law,
             need the Seared Party account for the surplus, if any,to the Pledger. To the extent permitted by
             applicable law, the Pledger waives all claims,damages and demands it may acquire against the
             Secured Party arising out of the exercise by them of any rights. heretinder. If any notice of a
             proposed sale Or other disposition of Collateral shall be required by lewo such notice shall be
             deemed re.asonableAllciKOPer ifgiven at least ten QV days before such sale or other dispOSition.
             The Pledger shall remain liable for any deficiency if the proceeds ofany sale or other clispotitiOn
             of Collateral are insufficient to pay the Obligations and the fees and disbursements of any
             attorneys employed by the Secured Party to collect such deficiency.

             SECTION 8. PRIVATE SALES.
                           (a) The Pledger recognizes that the Secured Party may be unable to effect a
             public sale of any or all the Pledged Steck, by reason of certain prohibitions contained in the
             Securities Act and applicable state securities laws or otherwise, and May be compelled to resort
             to One or more private sales thereof to a restricted group of purchasel:s. which will e Obliged to
             agree; among other things, to equire such securities for their own account for investment and
             not with a view to the distribution or regale thereof The.Pledgor acknowledges and agrees that
             any such private sale may result in prices and other terms less favorable than gotta sale were a
             public sale end, notwithstanding such circumstances, agrees that any such private sale shall be
             deemed to have been Made in a commercially reasonable manner. The Secured Party shall be

             3581541-117\                                    6'
             mmuummtmoompp
                      Case 18-12773-BLS
                             Doc 8-3 Filed 12/13/18 Page 36 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)             INDEX                                               NO. 650026/2018
NYSCEF DOC. NO. 8                                                                               RECEIVED NYSCEF: 01/03A2018




              under no obligation to delay a sale ofany of the Pledged Stock for the period of time necessary
              to permit the Issuer thereof to register such securities for public sale under the Securities.Act, or
              under applicable state securities laws, even if the Issuer would agree to do so.

                            (b)      The.Pledger further agrees to use its best efforts to do or cause to be done
              all such other acts as may be necessary to make such sale or sales of all or any portion of'the
              Pledged Stock pursuant to this Seetion valid and binding and in compliance with any .and all
              applicable law. The Pledgor further agrees that a breach of any of the covenants contained hi
              this Seetion will cause irreparable injury to the :Secured Party, that the Secured party has no
              adequate remedy at law in respect of such breach and, as a consequence, that each and every
              covenant contained in this Section shall be specifically enforceable againgt the Pledgor, and the
              Pledgor hereby waives and agrees not to assert any defenses against an action for specific
              performance of such covenants except for a, defense of payment or that no. Specified Event of
              Default has occurred or that the Note Discharge has occurred,

             SECTION 9. IRREVOCABLE AUTHORIZATION AND INSTRUCTION TO ISSUER. The
             Pledgor hereby authorizes and instructs the issuer to comply with any instruction reteived by it
             from the Secured Party in writing that (a) states that a Specified Event of Default has occurred
             and (4) is, otherwise in accordance with the terms ofthis Agreement, without any other or further
             instructions from the PleclgOr,‘ And the Pledgor agrees that the IssUer shall be fully protected in so
             complying,

             SECTION 10. SECURED PARTY'S APPOINTMENT AS ATTORNEY-IN-FACT. The
             Pledgor hereby irrevocably constitutes and appOints the Secured Party and any officer or agent of
             the Secured Party, upon the occurrence and during the continuation of a Specified Event of
             Default, with full power of substittition, as its true and lawful attorney-in-fact with full
             irrevocable power and aUtberity in the place and stead of the Pledgor and in the name of the
             Pledgor or in the Secured Party'a own name,from time to time in the Secured Party's discretion,
             for the purpose ofcarrying out theterma ofthis Agreement, to take any and all,appropriate action
             and to execute any and all documents and instruments which may be necessary or desirable to
             accomplish the purposes of this Agreement,         This power being coupled.with an intereat is
             irnevocable.

             SECTION 11. DUTY OF SECURED PARTY. The Secured Party's sole duty with respect to the
             custody, safekeeping and physical ,preservation ofthe Collateral in its possession shall be to deal
             with it in the same manner as the Secured Party deals with similar securities and property for its
             own account, except that the Secured Party shall have no obligation to invest funds held by it.
             Neither the Secured Party, nor.any of its respective directors, officers, employees or agents shall
             be liable for failure to demand, collect or realize upon any of the Collateral or for any delay in
             doing so or shall be under any obligation to sell or otherwise dispose of any Collateral upon the
             request ofthe Pledgor or any other Person or to take any other' action whatsoever with regard to.
             the Collateral or any part thereof.

             SECTION 12. EXECUTION OF FINANCING STATMENTS. The Pledgor authorizes the
             Secured Party to file financing statements with fespeet to the Collateral without the signature of
             the Pledgor in such forM and in such filing offices as the Secured Party reasonably determines
             appropriate to perfect the security interests ofthe Secured party under this Agreement.

             358154I-v7\                                       7
             WEILA9547773918144349.0003
                      Case 18-12773-BLS             Doc 8-3        Filed 12/13/18         Page 37 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM]                                                        INDEX NO. 650026/2018
NYSCEF DOC. NO. 8                                                                               RECEIVED NYSCEF: 01/03/2018




             SECTION 13. NOTICES. All notices, reqUests and other Connnunleations to any party hereto
             shall be given to such party, at the address set forth on the signature page hereof, in the manner
             specified in Section 10A ofthe Note Purchase Agreement, or such other address or as such patty
             may hereafter specify for the purpose of nOtiee to thebther party.

             SECTION 14. SEVERABILITY, Any provisiOn of this Agreement which is prohibited or
             unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent ofSuch
             prohibition or unenforceability without invalidating the remaining provisions hereof, and any
             such prohibition or unenforceability in any jurisdiction shall not invalidate or render
             unenforceable such provisign in any ntheritiOgliCli911.

             SECTION 15, AMENDMENTS IN WRITING; NO WA1VER4 CUMULATIVE REMEDIES.

                          (a) NOne Of the terms or. provisions            a
                                                                      this Agreement may be waived,
             amended, supplemented or otherwise modified except by a written instrument executed by the
             Pledgor and the Secured Party.

                           (b)      Secured Party shall nOt by any get (except. by 4 written instrument
             pursuant to paragraph (a) herecol), delay, indulgence, omission or otherwise be;deemed to have
             waived any right or remedy hereunder or to have acquiesced in -any Default ox Event of Default
             ai mn any breach of any of the terins and conditions hereof No failure to exercise, nor any delay
             in exercising, on the part of the Secured Party, any right, power or privilege hereunder Shall
             apex ate as a waiver thereof. No single or partial exercise of any right, power or privilege
             hereunder shall preelude any other or further exercise thereof or the exercise of any other right,
             power or privilege: A waiver by the Secured Party ofany right or remedy hereunder on any one
             occasion shall not be construed as a bar to any right or remedy which the Secured Party would
             otherwise have on any future occasion..

                           (c)      The rights and remedies herein provided are cumulative,may be exercised
             singly or concurrently and are not exclusive of any Other rights or remedies provided by law.

             SECTION 16. SECTION HEADINGS. The section headings used in this. Agreement are for
             Convenience of reference only and. are not to affect the construction hereof or be taken into
             consideration in the interpretation hereof.

             SECTION 17. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon the
             successors and assigns of the Pledgor and shall inure tp the benefit of the Secured party and its
             successors and permlt-ted assigns. The Secured Party may assign or otherwise transfer its rights
             under this Agreement to any assignee ofthe Note in connection with an assignment thereof made
             in accordance with the terms ofthe Note Purchase AgrcpulP4

             SECTION /I, GOVERNING LAW;JURISDICTION;JURY TRIAL.

                      (a)   TI-US AGREEMENT SHALL BE CONSTRUED ml ACCORDANCE
             WITH THE INTERNAL LAWS (BUT OTHERWISE WITHOUT REGARD TO THE
             CONFLICT OF LAWS PROVISIONS) OF THE STATE OF NEW YORK(EXCEPT TO THE
             EXTENT THAT THE UCC PROVIDES FOR.THE APPLICATION OF LAWS OF ANOTHER
             STATE)..

             3 41541-v7\                                      8
             WEIL185477730111149340.0003
                      Case 18-12773-BLS              Doc 8-3       Filed 12/13/18         Page 38 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                     INDEX NO. 650026/2018
NYSCEF DOC. NO. 8                                                                               RECEIVED NYSCEF: 01/03,2018




                         (b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
              SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
              FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN
              ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
              AGREEMENT AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT
              ALL CLAIMS IN.RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
              DETERMINED:IN ANY,spcH eppu AND IRREVOCABLY WAIVES ANY OBJECTION.
              IT MAY NOW OR liEgAFTV3 HAVE AS TO THE VENUE OF ANY SUCH SUIT,
              ACTION OR pROCEEDINO BROUGHT ITt SUCH A COURT OR THAT SUCH COURT IS
              AN INCONV,EWE/F FORUM.; NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
              SECURED PARTY'       It‘INO1ROCEEDINGS AGAINST THE PLEDGOR IN THE
              COURTS'bVAIWIJIXER'll*Sb1CTION WHERE THE COLLATERAL IS LOCATED TO
              THE EXTENT NECESSARY TO EXERCISE ITS REMEDIES HEREUNDER IN RESPECT
              THEREOF. ANY JUDICIAL PROCEEDING BY ANY PARTY HERETO AGAINST ANY
              OTHER PARTY HERETO OR ANY OF THEIR RESPECTIVE AFFILIATES INVOLVING,
              DIRECTLY OR INDIRECTLY, ANY MATTER. IN ANY WAY ARISING OUT OF,
              RELATED TO., OR CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT
              ONLY IN A COURT IN NEW wax.,NEW YORK..
                       (c) THE PLEDGOR AND THE. SECURED PARTY HEREBY WAIVE
             TRIAL. BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
             INDIRECTLY; ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
             OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
             THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER.




                                          [The'rest ofthis page is intentionally left blank.]




             3581SWA
             WEIL195477738\8144349.00o3
             Case 18-12773-BLS Doc 8-3 Filed 12/13/18 Page 39 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)              INDEX                                                    NO. 650026/2018
NYSCEF DOC. NO. 8                                                                                           RECEIVED NYSCEF: 01/03)2018




                    IN WITNESS WHEREOF, the undersigned have caused this Agreeinent to be duly
             executed and delivered as ofthe. date first above written.



             Secured Party:                                               NTT DOCOMO INC.



                                                                          By: KmcitIVKAHAA4
                                                                          Its; IAA/Ap4/4 DitEcisog
                                                                          Notice Address:
                                                                          Sanno Park'Tower 41st F
                                                                          2-11-1 Nagate-Cho, Chlyoda-Ittl
                                                                          Tokyo 100-6150 Japan
                                                                          Attention Managing Director of the Global
                                                                          Busio     DjviOon
                                                                          Facsimile: +81 3 51560203




             Pledgor:                                                    ST H SfDINGS LLC



                                                                         By:.,  %ikm 00602Q...
                                                                         Its: W  1,04,Cdt.

                                                                         Notice Address:
                                                                         d o Exceptional innovation
                                                                         480 Oldc Worthington Road, Suite 350
                                                                         Wegproik,011 43082 USA
                                                                         Attention: Seale MoOrer
                                                                         Facsimile; 1 (614)1890,6091
                                                                         with a copy to(which shall not constitute
                                                                         notice):

                                                                         Weil, Ootshal & Manges LLF
                                                                        '201 Redwood Shores Parkway
                                                                         Redwood ShoreS, CA 94065 USA
                                                                         Attention; Gabdol Grogson
                                                                         Facsimile; i (650)802,3100

                                 Si.pqhfr4 pa0.10 STIfo1dingi'.1,44741enibgribip Inkits:11104geligre0Ment
            3581541-v71
            VVEN495477739'n444.4.0.003
                    Case 18-12773-BLS
                             Doc 8-3 Filed 12/13/18 Page 40 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM]             INDEX   NO. 650026/2018
NYSCEF DOC. NO. 9                                         RECEIVED NYSCEF: 01/03/2018




               EXHIBIT H
                                     Case 18-12773-BLS                                  Doc 8-3             Filed 12/13/18                     Page 41 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN                                                                                                                     INDEX NO. 650026/2018

NYSCEF DOC. NO.                                                                                                                                         RECEIVED NYSCEF: 01/03/2018


      IMOMMEIMMIN
      11111111111111111111111111111111
       UCC FINANCING STATEMENT
       FOLLOW INSTRUCTIONS
                                                                                                                                        Delaware Department ofState
        A.NAME & IlliONE OF CONTACT AT FILER(optional)
          Creighton bleland                                                                                                                 tC.C. Filing Section
                                                                                                                                        '       04:15PM 4V0/101.A
        B.E-MAIL CONTAD7AT FILER(optional) •
                                                                                                                                     V•c•c•Initial lltpg X10 ;0.X§4412879
          creighton.incland@bakermckenzie.com
        D.SEND AOKHOWLEDOMENT 774; (Name and Address)                                                                                 Sect ice Request.No: 20504996
          I—Creighton bleland
            Baker &.McKenzie LLP
            300 East Randolph Drive                                                                                                      Print                  Reset
            SUit 5000
          LehicigOA Illinois 60601                                                                    I                   THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
       1. DEBTOR'S NAME: Provide only 17e Debtor name (la or lb.)(use exact, till name; do not malt. modify. or abbfeviate any part of the Debtor's name); if anypart of the Individual Debtor's
          name Will not fit in line lb; leave all of item 1 blank, check hare 0 and provide the Individual Debtor information in Item 10 of the Financing Statemant Addendum (form UCCIAd)

             le.ORGANIZATIONS NAME
             iuterTouch Topco LLC
       Vi'
             lb. INDIVIDUAL'S SURNAME                                                           IRST PERSONAJ. NAME                             ADDITIONAL NAME(SYINITIAL(S)           UFFIX


       lc. MAILING ADDRESS                                                                     CITY                                             STATE     POSTAL CODE                 COUNTRY
        480 owg Worthington Rf.1,, Silite, 350                                                  Westerville                                      OH 43082                              USA
      .DEBTQFV .NAME: Provide only pia bebtor name (211 or 2b)(use exact,full name; do not omit, modify, or abbreviate any part of Me Debtor's name); ifany port of the IndWkitial Oehler's
      2
        name. ill not fit In fine 2b, leave all ofitem.2 blank, check here ❑and provide the Individual Debtor information In item 10 of the Financing Statement Addendum (Form upci
             A ORGANITATIONS NAMF

      OR
             7h INDIVIDUAL'S $J)RNAME                                                             ST PERSONAL NAME                                 pitioN% NAMPSANITIALISL,            UFFIX

                                                                                             III
           MAII INS AriraFss                                                                  'ITY                                                        .OSTAI ronr                 ,rXINTRY

      r
      3.SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only pm Secured Party name(3a or 3b
             Pe ORGANIZATION'S NAME
             NTT Domino,Inc..
     i'31, iNniviniiAi'S SIIMME                                                                 ROT PERSONAL NAME                                 I DtTIONAL NAMEISVINITIAVSI        SUFFIX


      3c. MAILING ADDRESS
     2-11-1, Nagata-cho, Chiyoda-ku
                                   '•   '
                                                                           Tokyo                          100-6150             JPN
                                                                                                                                                rial      P9STAL CODE                COUNTRY


    4.COLLATERAL: This financing statement covers the lonewing couptere1::
  — All of the membership interest units ofloteerouch Holdings, LLC,a Delaware limited liability company, now owned or
     hercioafter,acquired by the Debtor,and all of the Proceeds Os_such term is defined in the Uniform Commercial Code)
     thereof, including, without limitation, altdividends, casts, securities, instruments, warrants, options, splits and other property
     or income from any such membership interest, nuns, collections,thereon or distributions with respect thereto.              •




      O.Chet* stilt if applicable and check stilt one box: Collateral Is   ribald in a Trust(see UCC1Ad,Item 17 and Instate:lions)    Q being administered by a Decedent's Personal Representative
      Eta. Check pi& if tipplicabia andrtaot spil)4 one box:                                                                           6b. CAIN* gait if applicable and check tallx one box;

         0     Public,FInance Transaction        p Manufactured-Nome Transaction 0A Debtor is a Transmating Utility                         0 Agricultural Lien     0    Non-UCC Fling
     7.ALTERNATIVE DESIGNATION (if appiltabie);       0LiiseefLieste 0 ciiii ,6ic..iconkiiinoi 0'SlterlitioYei                                  0miii.iBiiik„           0iit..iiiiiiiti‘i.i),'
      B.OPTIONALFILERREFERENCE DATA:
       Delaware Secretary ofState
                                                                                                                        internationsi Association of Commercial Administrators flACA)
     FILING OFFICE COPY= UCC FINANCING STATEMENT(Form UtC1)(Rev.04/20/11)
                     Case 18-12773-BLS   Doc 8-3 Filed 12/13/18 Page 42 of 61
WILED: NEW YORK COUNTY CLERK             01/03/2018 11:03 AM.)            INDEX   NO. 650026/2018
NYSCEF DOC. NO. 10                                                   RECEIVED NYSCEF: 01/03/2018




                     EXHIBIT I
             Case 18-12773-BLS Doc 8-3 Filed 12/13/18 Page 43 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)               INDEX             NO. 650026/2018
NYSCEF DOC. NO. 10
                                                                      RECEIVED NYSCEF: 01/03)2018




                                                                EXECUTION YgliSION




                                          GUARANTY

                                                   by


                                           NOMAD1X,INC.,
                                            as Q1)araoto4


                                              in favorof


                                         NTT DOCOMO,
                                            as Notoholdei',..


                                             400 WO
                                          September 29,2015




             58038
                 . 444\
            WEIL10547772418144340.0003
                      Case 18-12773-BLS             Doc 8-3        Filed 12/13/18         Page 44 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                       INDEX NO. 650026/2018
NYSCEF DOC. NO. 10                                                                              RECEIVED NYSCEF: 01/03/2018




                                                        GUARANTY


                    This GUARANTY, dated as of September 29, 201.5 (as the same may be amended,
             supplemented or otherwise modified from time to time, the "Guaranty")is made by NOMADIX,
             INC., a corporation organized and existing under the laws of Delaware (the "Guarantor"), in
             favor of NTT DOCQMO,INC,'a cealPallY organized.            .existing under the laws of Japan
             "Noteholder").


                                                        ItECITALS:

                     WHE'REAS,the Noteholder has.accepted and holds that certain Promissory Note issued
             by the Issuer (as hereinafter defined) tinted September 29, 2015 in an original principal amount.
             of$55,000,000.(the "Note);

                    WHEREAS, the Guarantor receives direct and indireet bcnefits by reason of the.
             Noteholder's accepting and holding the.Note;

                    NOW THEREFORE, in consideration of the premises and for other good and valuable
             Consideration, the receipt and sufficiency of which is hereby acknowledged, thd Guarantor
             hereby guarantees, promises and undertakes ns

                     SECTION I. Definitions. The following terms used in this Guaranty shall have the
             following meanings (such meanings to be applicable, except to the extent otherwise indicated in
             a definition of a pi:0mila** tearer, both to the singular and.the plural forms ofthe terms defined):

                   'Agreement" shall mean the Note Purchase.Agreement, of even date herewith, by and
             between the Noteholder and interTouch Holdings LLC,a company organized and existing under
             the laws of the. State of Delaware (the "Issuer"), as the same may be mewled, exterWed,
             modified, substituted,exchanged or replaced from time to time.

                    "Issuer" has the meaning set forth in the definition ofAgre.eitent,

                     "Note.Documents" has the meaning set forth in the Agreement.

                    "Obligations" shall have the meaning ascribed to such term in Section 2 hereof.

                    "Person"has the meaning set forth.in the.Agreement.

                   "Specified Event of Default" shill mean either (a) the Note has been declared due and
             payable won an Event of Default pursuant.to Section 62 ofthe NPA or (b) an.Event of Default
             has occurred and is continuing due to. the. Issuees default in payment of principal of the Note
             upon the Maturity Date.

                  'Taxes"shall have the meaning WOO to AKA term               Section 16 hereof,


            3580384-vA
            WEILA954777241844349.0003
                       Case 18-12773-BLS            Doc 8-3        Filed 12/13/18          Page 45 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                         INDEX NO. 650026/2018
NYSCEF DOC. NO. 10                                                                               RECEIVED NYSCEF: 01/03/2018




                   (b) Capitalized terms used but not otherwise defined herein shall have the respective
              meanings oscrib.ed to such terms in the Agreement.
                      •SECTION 2. Guaranty,
                                                   The Guarantor unconditionally, absolutely arid irrevocably
              guaranteeS to pay to the. Noteholder;On.demand, any and all present or future indebtedness., and
              to perform .any and.all Present 017 future liObilitieS or obligations, of the Issuer ofevery :kind or
              nature, howsoever evidenced, owing to the Neteholder, whether direct or indirect, primary or
             secondary, absolute or contingent,. liquidated or unliquidated, matured ci aarrlatt1,170d, arising out
             of.or in connection with or with.roOpeet to the. Agreernent, any other Note Document, or any
             Other instrument or agreementlrom time to time between the Issuer and.the Noteholder, as any
             of the foregoing may be OMended„Modified or otherwise supplemented f1.0111 time to time (all of
             the foregoing referred to as. the `'Obligations"), together With any and all reasonable
                                                                                                               and
             doeUMented costs and expenses (including, without                   reasonable .and doCUMented out-
             of-pocket attorney . fees and disbursements) incurred by the 'Noteholder in. preserving,
             protecting or .defending the enforeeability of, Or enforeint thiS Guaranty or the. Notehohler's
             rights Itereundet‘. This Guaranty is asttatItntY ofpayment and not ofc011ectibik.

                     If for any reason whatsoever.the Issuer shall fail. or be unable duly, punctually and fully
             to pay or perform the Obligations or any part.thereofas and when the same shall become payable
             or performable in accordance with the terms of the Agreement otherwise,(i) the Noteholder
             may proceed directly and at:once, without notice,against.the Guarantor to obtain performance of
             and to collect and recover the full amount, or any portion, of the Obligations that are due.and
             payable at or during such time without(a)first proceeding against the issuer &any other Person,
                                                                                                   .
             or(b)proceeding against any other security or collateral for the Obligations (including,   without
             limitation, proceeding under any Guaranty), and (ii) the Guarantor shall pay or cause to be paid
             to the Noteholder, on demand, the full mourn of the Obligations, pursuant to the terms. of the
             Agreement or otherwise,that are due and payable at or during such time„ All such payments by
             the Guarantor to the NOtehol.der.shall be made without Set-off or counterclaim, and the Guarantor
             hereby waives all set-Offs and .counterclaims.

                     Notwithstanding the foregoing, in any action or proceeding involving any state corporate
            law or any state .or federal bankruptcy, insolvency, reorganization, ,fraudulent conveyance,or
            other laW affecting the rights of credito.rs generally, if the obligations of the Guarantor would
            otherwise be held or deteitoined to be void, itivalid.or unenforceable on account ofthe amount of
            its liability hereunder, then, notwithstanding any Other provision hereof to the contrary, the
            amount of such liability shall, without any further action by the Guarantor Or any other person,
            be automatically limited andi reduced, to the highest amount which is valid and enforceable as
            determined in such action or proceeding, Guarantor agrees that,the. Obligations may et any time
            and from time to time exceed Guarantor's triertinunn liability without inapairing this Guaranty or
            affecting the NotebOlder's rights and remedies hereunder.

                   NotWithstanding the foregoing or any other provision Of ariy Loan Document, the
            Noteholder shall be permitted to seek recovery from the Guarantor undet this Guaranty only after
            five (5) days. prior written ntitiee,and only to the extent that a Specified Event of Default has
            occurred and is continuing,


            351438444A
            WEI1185,17772410143411.0K3
                       Case 18-12773-BLS
                             Doc 8-3 Filed 12/13/18 Page 46 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)            INDEX                                                NO. 650026/2018

NYSCEF DOC. NO. 10                                                                              RECEIVED NYSCEF: 01/03 2018




                     SECTION 3. Obligations Unconditional. The Guarantor hereby agrees that its
              obligations under this Guaranty shall be unconditional and binding upon it irrespective of'.

                           (a) the validity or enforceability, avoidance Or Subordination of the
              Obligations or the Agreement, any other Note Document or Any OW instrument or agreement
              evidencing the Objigations;

                            (b)      the. absence of any attempt to collect, the Obligations from or proceed
              against the Issuer or any other GUaranter any collateral security, or other 40.10n. to enforce the
              same;

                                      any action taken by the Noteholder, from thne to time, to 0 renew,
              refinance, refund, extend, accelerate ot otherwise Change the time for payment pf, Qr OW terms
              relating to, any or all of the Obligations, increase or modify the amount of the Obligations or
              otherwise consent, waive, modify, amend or change thelerMS of the Agreement, any other Vote
              Document or any other instrument Or agreement evidencing the Obligations; (ii) accept partial
              payments on all or any part of the Obligations; (iii) take and hold security or collateral (either
              directly or indirectly) for the payment ofany or all ofthe Obligations, or for the payment of this
              Guaranty, or for the payment of any other guaranties ofthe Obligations;(iv)substitute, exchange,
              enforce, waive and release any such security or collateral, or direct any other Person to de any Of
              the foregoing; and (v)settle, release, compromise, collect or othetWise liquidate any or all ofthe
              Obligations and exchange, enforce, fail to protect, perfect or continue perfected, release or waive
              any security or collateral for. the Obligations, in any manner, without affecting or impairing the
              obligations of the Guarantor hereunder, and (vi) settle, release, compromise or collect on any
              Guaranty;

                             (d) any insolvency, bankruptcy, assignment for the benefit of reditors or
              other similar events or proceedings affecting the Guarantor or the Issuer, or any of their
              respective assets or of any other Guarantor, or any action taken by any ti Ustee or receiver or by
              any court ip any such Proceeding, or any allegation of invalidity of this Guaranty in any Such
              proceeding;:

                             (9) tiny release or discharge by operation of law ofthe issuer,the Guarantor or
              of any  other  guarantor, or any other Person from the performance or observance of any
              obligation, covenant or agreement contained in the Agreement, any other Note Document, this
              Guaranty or any other instrument or agreement evidencing the Obligations;

                            (f)       any merger or consolidation ofthe Issuer into or with any other Person or
              any sale, lease or transfer ofany ofthe:assets ofthe Issuo to any other Person; or

                            (g) any other occurrence or circumstance whatsoever, whether similar or
              dissimilar to the foregoing, and any other circumstances that might otherwise cinistitute a legal
              or equitable:defense or discharge of the liabilities of a ,parantor or surety or that might otherwise
              limit recourse against the Guarantor Other than a defense of payment or the Note Discharge,



                                                              -3-
              3580384.v4\
              VVE11.,15547.772416144349003.
                       Case 18-12773-BLS           Doc 8-3        Filed 12/13/18         Page 47 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                        INDEX NO. 650026 2018
NYSCEF DOC. NO. 10                                                                              RECEIVED NYSCEF: 01/03 2018




                      SECTION 4. Waivers, etc. The Guarantor hereby waives any reqUiroment of
              promptness, diligenee; presentment, acceptance, notice Of acceptance„ demand of payment or
              perforthance, notice ofnon=performance,filing ofclaims with a.Court in the event receivership
             (*.bankruptcy of the Issuer, protest or notice with respect to the Obligations, the benefit of any
              statute
                   ' s of limitation, all demands whatsoever; all notices.and demands that may be required by
              la*,now or hereafter in Weet,to preserve intact any rights against the Guarantor,and any.other'
              circumstance Wbatabever.that might otherwise constitute a legal. or eutibble discharge, release
              or defense of a guarantor or That may otherwise limit retouree against the Guarantor, 'The
              Guarantor further waive notices ofany and all proceedings to collect.        Ahy other griarantor.
              or Surety ail)army pait ofthe Obligations or any c011ateml..9t security with respect thereto, br
             frOPI anyone else. and notices. pfexchang0, Sale, surrender or ether handling of any collatotal or
             security given to the Netcholder, (whether directly or ,indirectly) to secure payment of the
             Obligations,

                    SECTION 5. Effect ofAankruptcy PrOCeeditieS4 etc. If payments and credits,if_any,
            from the Guarantor,to Issuer or from any other POMO on account ofthe Obligations.that haVe
             been Made to the Noteholder as.providecl herein, or any        thereof,are subsequently:invalidated,
             declared.to be fraudulent, or preferential, set aside and/or reqtrired to be repaid to the. Gnainntor
            or any other Person under. any bankruptcy IOW, state or federal law,OLItib0.1iW, equitable
            cause, theft to theektent of such :payment or repayment,the Obligations.or part thereofthat has
             been paid, reduced or satisfied by such.amount.Shill bereinstaterland.Such Obligations and this
            Guaranty shall continue in full force and effect as ofthe. time. immediately preceding the time
            such initial payment, credit, reduCtion or satisfaction occurred, The Guarantor agrees that,
            notwithstanding the foregoing And without limiting the .generality of the foregoing if, aver the
            occurrence of an Event of Default(as such term is defined, in this Guaranty), the. Ndeholder is
            prevented.by applicable law from exercising its right to accelerate the maturity ofthe:
            to collect interest,on Are Obligations Or to enforce or ,exercise any other right or remedy with
            respect to the Obligations, the;OttarsAtor shall pay to the Noteholder, upon demand therefor, the
            amount that otherwise would have been due and .payable had such tights Atxt„relmilos been
            permitted to. be exercised by the 140.0hOlder.

                    At any time when a Specified Event of,Default has OCOurred.04.is Continuing until the
            Note Discharge the Notebohler Miry, in its sole discretion, without notice to,the Guarantor and
            regardless of the acceptance day security or collateralfor the payment hereof(either directly
            or indirectly),appropriate and apply teNard the payment ofthe Obligationsthen due and payable
           (I) any indebtedness doe or to become due from the Noteholder to the Guarantor, and (ii) any
            monies, credits or other property belonging to the Guaraht6t, at any time held.by or coming into
            posession ofthe Noteholder or any 414bP.X Person,
                              .           .
                    SECrION6„ pubOgatitiii. Until the Note Discharge, the qtPt4ntOr (i) shall have ria
           right.ofsubrogation       hereby irrevocably agrees not at, exercise any rights that it may have or
           acquire by way of subrogation under this Guaranty, by any payment made hereunder or
           Otheiwiae, and any right of reimbursement, contribution,exoneration, selvage, or similar right
           against,the issuer therefor and (it) agrees not to enforce any and all claims the Guarantor may
           have against the Issuer for any oftite. .4210tgations.


            3580384-v4\
            WEIL.:19547772416‘94049.0P03
                      Case 18-12773-BLS             Doc 8-3        Filed 12/13/18         Page 48 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                        INDEX NO. 650026/2018
NYSCEF DOC. NO. 10                                                                              RECEIVED NYSCEF: 01/03/P018




                           SECTION 7. Information; Marshalling.

                        ,    (a) The Guarantor hereby assumes responsibility for keeping itself inforined
              of the financial condition of the Issuers and Ofany Other gnattaitoit Or sureties of all or -any part
              of the Obligations, and of all other circumstances bearing upon the risk ofnonpayment of the
              Obligations cy any part thereof. The Quarantor.herOy agrees that the Noteholder shall have no
              duty to advise the Guarantor of information known to the Noteholder regarding such condition or
              any such ,eircumstanCea. In the event the Noteholder in its:sole discretion ondertakes. at any time
              or from time to time to provide_upy such information Co the Guarantor, the:Noteholder shall be
              under no obligation (0 to niiclartake any investigation not a part of its regular business routine,
             (ii) to disclose any information which, pursuant to accepted or reasonable .conitnerCiO.practi
                                                                                                               cCs,
              the Noteholdo *sites to maintain. confidential or(in)to make any other.ok future diSeloStires.tif
              such information oraiiY otheritfortnatisin WO* Guarantor,

                            (b) The Guarantor consents and agrees that 410.'1\1440API!40 he under no
              obligation to marshal any assets in favor of the Guarantor or against or in payment of any.or all
              ofthe Obligations.

                       SECTION 8. p.Opeetentations andWarranties.

                       The OPP.POPY)VprOPlit4 and.warrants As afthe date hereof:
                            (a)       Due Authorization, Noti7ContraVention, etc. The execution, delivery and
              performance by the Quito:into of this Guaranty and each other Note Document executed or to be
              executed by it are within the Guarantoea,powers,. have been.duly authorized by all necessary
              corporate action of the .Guarantor, and do not. contravenei the Guarantor's certificate of
              ineornOtation or hYl.a.W.s.

                    SECTION 9.. Rights are Cumulative; NQ Waiver. The rights and remedies, of the
             Noteholder .under this Guaranty are cumulative and ritit exclusive Of any rights or remedies that
             the Noteholder would otherwise have under the,Agreement, any other Note Document
             without limitation, undo any Guaranty) ot any other instrument.otagreement evidencing the.
             Obligations. No failure or delay on the part ofthe Noteholder uthe exercise of any:tiOtt, power,
             privilege or remedy -arising under this Guaranty, the Agreement,. any other Note Document or
             any POW instrument oi agreement evidencing the Obligations shall operate as.a.WaiVer thereof,
             and no single or partial .ekettise by the Noteholder of any such ri$ht, poWer,privilogo or rented),
             shall preclUde.any further exercise thereof.
                      SECTION 10. Amendment.. No. amendment, modification or waiver of, Or consent
             with respect to„. any provision of this. Guaranty shall :in any event be effective unless the same
             Shall. be in writing and signed and doliyored by the Guarantor and.the Noteholder, and then any
             such amendment, modification, waiver or consent shall be effective only in the specific instance
             and forthe.specific purpose fOr4hieligiVen..

                   SECTION U. Term of Agreeinenit The GUarantor agrees that.this Guaranty and all
             agreements of the Oiwgiiipr contained.4rpii) shall continue in full force and effect and may not

                                                            .5.
             3580384-y41
             wgIL:45477720444449,00)3
                     Case 18-12773-BLS               Doc 8-3       Filed 12/13/18          Page 49 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                         INDEX NO. 650026 2018
NYSCEF DOC. NO. 10                                                                               RECEIVED NYSCEF: 01/03 2018




             be discharged, terminated.or otheiwibe revoked until the Note Discharge.; pt which time this
             Guaranty shall automatically terminate without further action by the Guarantor, subject to.the
             terins and provisions ofSection 5 hereof,

                    SECTION 12. Successors and Assigns. This Guaranty hall be binding upon the
             Guarantor and 40.0i2 the successors and permitted assigns ofthe Guarantor and shall inure to the
             benefit of and be enforceable by the 140.091.40r and its successors and assigns„ Tho,NOtaltOldet
             may assign or otherwise transfer its rights. under this Guaranty to any assignee of the Note in-
             connection with nt1.00.1$140.ent thereof-Made ip aciordatte.With the terms ofthe Agreement.

                     SECTION 13 ,Governing Law: Jury Trill: Severibility. This Guaranty shall be a
             contract made under and governed by the laws of the State of New York, Wherever possible,
             each provision of this: Onaranty shall be 'intei.preted in ;stieh manner as to be. effective and valid
             Under applicable law, but if any provision of this Guaranty shall be. prohibited by or invalid
             under such Iaw, such provision shall be ineffective only to           extent of,such prohibition or
             invalidity, without jiwilida.tiq the remainder Of such provision iii        tentaining.provisions of
             this Guaranty.

                   EACH OF. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
             RIGHT TO TRIAL BY 1ORY IN ANY -ACTION OR,PROCEEDING (0 TO.ENFORCE OR.
             DEFEND ANY RIGHTS UNDER OR IN CONNECTION WITH THIS GUARANTY OR ANY
             AMENDMENT,INSTRUMENT,DOCUMENTOR AGREEMENT DELIVERED OR WHICH
             MAY IN THE FUTURE BEDELIVERED TN CONNECTION HEREWITH OR THEREWITH,
             OR(ii) ARISING FROM ANY D. ISPUTE OR CONTROVERSY IN CONNECTION WITH OR
             RELATED. TO THIS GUARANTY OR ANY SUCH AMENDMENT, 'INSTRUMENT;
             DOCUMENT OR AGREEMENT, AND AGREES THAT .ANY SUCH ACTION OR
             COUNTERCLAIM SHALL BE TI D BEFOREA COURT AND NOT BOMA:JURY,

                 EACH OF.THE PARTIES HERETO IRREVOCABLY AGREES THAT ANY ACTION
            OR PROCEEDING IN ANY WAY, MANNER OR.-RESPECT ARISING OUT OF THIS
            GUARANTY OR ANY AMENDMENT,INSTRUMENT; DOCUMENT OR AGREEMENT
            DELIVERED OR WHICH .MAY IN THE FUTURE BE DELIVERED IN CONNECTION'
            HEREWITH OR THEREWITH, OR ARISING FROM ANY DISPUTE OR CONTROVERSY
            ARISING IN CONNECTION WITH O.RELATED TO THIS GUARANTY OR.ANY SUCH
            AMENDMENT,INSTRUMENT,'DOCUMENT OR AGREEMENT SHALL BE LITIGATED
            IN THE COURTS.HAVING SITus WITHIN THE CITY OF NEW YORK.,THE STATE.OF
            NEW YORK,. AND EACH PARTY HERETO HEREBY CONSENTS AND SUBMITS TO
            THE JURISDICTION OF ANY LOCAL,STATE OR FEDERAL COURT LOCATED WITHIN
            SUCH CITY AND STATEi'EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT
            MAY HAVE TO TRANSFER OR, CHANGE mg VENUE or • ANY, LITIGATION
            BROUGHT IN      RDANCE WITH THIS .pEctioN 14.
                   SCTION I4. gittire Agreement. This 'OutiraiitY aria the Other Note Documents
            constitutes the entire agreement Of the Guarantor with respect to the subject &ow hereof and
            supersedes all prior negotiations, agreements, diseussionak correspondence, 111.0.Mandu and
            underalaactlaga (whether Written or oral) of the Guarantor and.the NntehoIdet concerning or

            3580384441
            iNEN4100724*44349-04
                     Case 18-12773-BLS              Doc 8-3       Filed 12/13/18          Page 50 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                       INDEX NO. 650026/2018
NYSCEF DOC. NO. 10                                                                              RECEIVED NYSCEF: 01/03)2018




              relating to the subject matter of this Guaranty.

                     SECTION 15. ravments. Any and all amounts required to be paid by the Guarantor
              herennder shall be paid in the laWful currency of the United States of America in immediately
              available funds, subject to deduction for withholdings as Set forth in Artiqle VII O. the
              Agreement.

                     SECTION 16. Notices. All notices and other communications provided to any party
              hereto under this Guaranty shall be in writing, Telex or by facsimile and addressed, delivered or
              transmitted to such party at its address, Telex or facsimile number set forth beneath the signature
              below or at such otheraddress, Telex or facsimile number as may be designated:by such Party in
              a notice to the other parties. Any notice, if mailed and properly addressed with postage prepaid
              or if properly addressed and sent by pre-paid courier service, shall be deemed given when
              received; any notice, if transmittal by Telex or :facsimile, shall be doomed given when
              transmitted (answeibaeic eonfirmation in the case of Telexes),

                     SECTION 17. Captions and References. The recitals to this Guaranty (except for
             definitionS) and the section captions used in this Guaranty are for convenience only, and shall not
             affect the construction of this Guaranty.




                                         [The rest of this page is intentionally left blank.]




             338038-0-v4\.
             WEILle§977120144346,0Q03
                      Case 18-12773-BLS       Doc 8-3        Filed 12/13/18         Page 51 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 All                                                  INDEX NO. 650026/2018
NYSCEF DOC. NO. 10                                                                        RECEIVED NYSCEF: 01/03/2018




                     IN WITNESS WHEREOF,this Guaranty has been duly executed as of the day and year
             first above written


                                                      NO      DM INC;



                                                      By:
                                                      Its:

                                                      Address: e/o Exceptional Innovation
                                                              480 Olde Worthington Road, Suite 350
                                                              Westerville, OH 4.3082
                                                               USA

                                                      Facsimile No.:+1 (614)890-6091

                                                      Attention! Seale A. Moorer,Jr.

                                                      with a copy to(which shall not constitute notice):

                                                                       Gotshal & Manges LLP
                                                                 201 Redwood Shores Parkway
                                                                 Redwood Shores, CA 94065 USA
                                                                 Attention: Gabriel Gregson
                                                                 Facsimile: 1 (65.0).802-310.0



                                                     NTT DOCOMQ,INC,

                                                                 Sanno.Park Tower 4Ist F
                                                                 2-11,1 Nagata-cho, Chiyocia-ku
                                                                 Tokyo 100-6150 Japan
                                                                 Attention: Managing Director ofthe
                                                                 Global Business Division
                                                                 Facsiriiile:+81 3 5.156 0203




                                        Signature Page to Namadix Guaranty
            3580384,v41
            WEILA951777211644340.0003
                     Case 18-12773-BLS   Doc 8-3   Filed 12/13/18   Page 52 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 A?                              INDEX NO. 650026/2018
NYSCEF DOC. NO. 11                                                      RECEIVED NYSCEF: 01/03/2018




                 EXHIBIT J
                     Case 18-12773-BLS              Doc 8-3       Filed 12/13/18         Page 53 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN                                                       INDEX NO. 650026/2018
NYSCEF DOC, NO. 11                                                                             RECEIVED NYSCEF: 01/03 2018




                                                                                          EXECUTION VERSION

                                            LATENTSECURITY AGREEMENT


                     THIS PATENT octrimy AGREEMENT Oho              eMerit") is made and entered into
              as of September 29 2015, by NOMADIX, INC, a company incorporated under the laws of
              Delaware ("GuhrantOr"), in favor of NTT DOOM/2,INC, a. company incorporated under the
              laws of:Wen(1lskotetighjer'),
                                                   IC/ I TNES S kT.1JA

                    . WtiEREAS.,Pnrsuant.to that certain NotePurchase Agreeinent dated September 294 2015,
             by and between interTouch Holdings,LLC.("Issuer") and Noteholder (as amended et otherwise
             OIOrlifie.i.froh.tithe to'Wirtthe 111•Ii)A",; capitalized WOOS used but unt otherwise defined herein
             haiing the respective iticanittgis ascribed to:them in the NP4), the Noteholder has accepted and
             holds that certain. Promissory iiipte isSuedd by the issuer dated September29,2Q15 in an original
             principal amount of$5$,O0t),00).(the''Note")for a portion ofthe purchase puce under the Share
             Sale Agree.nent,
                    WHEREAS, Guarantor and Noteholder have entered into that certain. Guaranty dated
             September 29, 2015 (as. amended Or otherwise modified from time to time, the "Q111.040,
             providing for., among other. items, the &Sagy by Guarantor ifissuer's obligations pricier. the
             NPA;and,
                  WHEREAS,Noteholder has required, as a conditlen to its fteipt of the Note under the
             NM,that Guarantor enter into this Agreement with Noteholder.
                                                      AGREMENT
                    NOW THEREPCiRE,in consideration ofthe premises and in order to induce NotehOlder
             to acceptand hold the: lete, ORrant9r. hetet:0,Itgrees:with NOtehoider asfollows:
                    1. Security hrterest. Guar/War:hereby pAntS,to Noteholder a teturity interest in and to
            all of its right, title and interest in and to the collateral described in Section 2, herein (the
            "Collateral") in Order to secure the payment of all Obligaon (as cleAtted,in the Guaranty) and
            the performance oteitthe 4liottioas.ig3ateti Memo.
                     2. Collateral: Pinandm Statement: Pert Won. The: Collateral is: (a) all patents and
             patent applicatiOna owned by Guarantor including, without limitation, the patents and patent
             applications hated On Schedule A attached hereto and made a part bereOt ,together with all
             reissuet‘ divisions,continuations,renewals,reexaminations,extensions,and erintinuations-in-part
             ofany tittle foregoing(the "Patents"),(b) the inventions claimed in the Patents,(c)all Income,
             royalties, damages ad payments now and hereafter due or #ayahle with respect to any of the
             Patents, including,without limitation, payments kinder 011 licenses entered into with respectto the
             Patents and damages and payments for past pp future infringements of The Patents; and           the
             right to sue fOr past, present and future infringements of the Patents. The Noteholder is expressly
             authorized to le Antmeing statements in respect of Collateral and to recor4.04       • Agrcemexit

            iN4i44.7*04.440,000.
            35130.3.4.i    •
                     Case 18-12773-BLS
                             Doc 8-3 Filed 12/13/18 Page 54 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)            INDEX                                                 NO. 650026/2018
NYSCEF DOC. NO. 11                                                                               RECEIVED NYSCEF: 01/03/2018




              with the United States Patent.and Trademark Office or other equivalent.govemmental body as
              necessary or desirable to Perfector giVe effeet to security interest created herein.

                  . 3. RestrictionLon Future Agreements. Until the Note.Discharge, Gutitantet Will not
             enter Imo any contractual obligation or, subject to SeetiOn.7,take of fail to take tiny action that
             would reasonably be expected..to ittiede the exercise of Noteitoldetia tights to the.,Collateral
             upon the occuritioe of a Specified Event of Default provided that, subject,to .CORIPliancP- with
             the mandatory prepayments provisions Set forth in Section. 1,13(1)) of the NPA, nothing in this
             Agreement shall restrict Guarantor's right to license, sublicense, sell transfer or OtherwiSe.
             dispose ofthe Collateral. •

                    4. New Patents$ 31) Guarantor's knowlet10,the Patents hatedon Schedule A constitute
             all.ofthP patents andpntent.applications which are; as ofthe date hereof,owned by or pending on
             behalf'of Guarantor in the:Ilidtoll- States,. If, opr to the.Note.Discharge, Guarantor obtains or
             applies for     additional patents in the United States,such additional patents shall automatically
             be included in the Collateral and the provisions of Section 1 shall automatically apply thereto',
             Within sixty(6Q)days after the end ofeach'calendar quartet, Notoholder shall provide'Guarantor
             notice ofany such additional pelotas., and -Guarantor hereby ataborigesNoteholder to modify this
             Agieenientby amending                     inelude such additional patents.

                    S. Additional Representations and Warranties.            Guarantor. hereby represents and
             warrants, asofthe date hereof„ that:
                           (a)      [ReserVed].
                         (b). It has the full right And powettO otter into this Agreement and comply
             with the tetmthered

                          (c) The execution, delivery and performance. by the Guarantor of this
             Agreement apd compliance herewith will,not result ffi any vioiatioh of, conflict with, result ht.a
             breach ofany of the terms of, constitute .4.defatilt of'or aeoietate ci pm* the acceleration of
             any'tights or olaigittiota under,(i) any applicable law; or (ii) the certificate of incorporation, as.
             amended,or.thebtlawe,lisAnnonded, ofthe PllaratPr.
                    0, Royalties. Terms. Guarantor hereby agrees thatthe peririitted use after foreelosure by
             Notabolder OOP Patents(as set forth in Section 1.1)shall be worldwide without any liability for
             royalties or other license fees from Islotehdiclor to Guaraintor, The term of the security interest
             granted herein shall extend Unathe earlier of(9 the expiration of each of respective Patents
             or(ii)the Note Disebarr;                                       s•    .
                     7. puties OfGuarantor:

                           (a) Until the Note.Dischargo, except to &extent pennitted. in Section 7(b) or
             to the extent an action cit failure to act would net,reasonably be.;voted.to have A material
             adverse impact on the value of the ,Colhooal taken as a *WIC,. Guarantor shall use reasonable
             efforts to preserve and protect the Collateral et Guarantor's expense, including, without
             limitation;.(i) prosecuting any patent application that is included in the Patents, Moat*

             wei.!-:*0.*0‘4045403
             mum3-.1m
             Case 18-12773-BLS Doc 8-3 Filed 12/13/18 Page 55 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)               INDEX                                               NO. 650026/2018
NYSCEF DOC. NO. 11                                                                           • RECEIVED NYSCEF: 01/03 2018




               applications for unpatented but patentable invontidna, as. appropriate; (OD preserving and.
               maintaining all of Guarantor's rights In the Patents(including, without limitation, the payment of
               all maintenance fees); and (ivy not abandoning any Patent.
                            (h) Notwithstanding anything set faith in Section 7(a) or elsewhere in this
              Agreementor otherwise, nothing in thiaAgreemoPt shall Promit CilMoitQr from abandoning
              or discontinuing the use,proseoution Or IrgtiflteAPPg.of any of the Patents or (ii) failin to take
              any action to etifoita any actions against infringers ofthe any ofthe Patents,in each case (i) and
             (ii), if Guarantor determines, in its reasonable business judgment, that such abandonment,
             discontinuance.or failure to take-action.is doSirtibloin the eondua.ofits busineSS, •         •
                                                                                  . .
                           (c) At the NotehOider's request,•Guarantor shall use commercially reasonable
             efforts to take all action necessary to preserve and maintain to,.-validity,. perfection and first.
             priority ofloteholdefainterest granted herein In Ae.Patents.
                          Waiveis No course ofdealing between Guarantor and.Noteholder, nor any failure to
              exercise, nor.any delay in eXeteiSing„.On the part of Noteholders any tight„, power or privilege
              hereunder or under the Guaranty or any other Note Dootonent.shalloperate,as. a waiver iooraof,
              nor shall any single or partial exercise Ofany right, power or privilege herounder ci thereunder
              pieclude any Other or further exercise thereof Or the exercise of. 40 ;other ght, power Or
              privilege.                                            •
                     9 Severability. The.•proOsinn$ of this; 4400i/tent are severable, and if any clause or
              provision shall be held invalid and: unenforceable in whole Or in Pad.in any Priadiction, then
             such invalidity.or unenforceability shall affect only spelt clause or provision, Or part thereof, in
             such jurisdictiont and shall not in any manner affect.such clause or provision in any other
             jurisdietion, dr any other clause or provision Of this Agrotinoot. in any jurisdiction. if any
             provision heleofahall render an dthatwiaalrajiti.Pion;invalid or.ineffective, then stia provision
             shall be void ab initio to the e)rtebt, that the Wick or effeetivelleSS of the Patent is thereby
             preserved and Guarantor shall. make.,suitable other valid .arrangeartits to provide Notabider
             with eiolivalent protections to thatintended hereby,
                    It Amendments. This.Agreeinetit Or any provision thereof may be.changed, waived, or
             terminated only (a) in the manner set ihtih in Section .4. or (b) pursuant to a Written agreement
             executed by Guarantor400 119.0.49.10q,
                . ii,Remedies. If (a) the Note has been declared due. and. payable upon an Event of
             Default nntsuant. to. Seelion 62 of the. NM or (b,) an Event of Default has. wonted and is
             continuing due to the iSsuer.'s default in. payment.of principal oftheNote upon the Maturity Date
            (each a "Specified Event of Default"), then NotehOlder shall, upon five (5) days. prior written
             notice.to the Ouarantor, be entitled to exercise in reSpeet of the collateral, in addition to -other
             rights and remedies provided forherein, in the Guaranty and other Note.Dogma*or otherwise
             available to It, all Of the tights and remedies ofa Aanfeti party under the Uniform Commercial
            Code in effect in the State of New York Ad "Ott')and also may:(i) requite Guarantor, and
             Guarantor hereby agrees.that it will, opon the rawest.of Noteholders forthwith,(A)execute and
            deliver an assignment,substantially in the form Of Exhibit A hereto, of nil right, title and interest

            Wg11,:18§477751741041)„00PA.
            3:583093121
                         Case 18-12773-BLS          Doc 8-3        Filed 12/13/18         Page 56 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN                                                        INDEX NO. 650026/2018
NYSCEF DOC. NO. 11                                                                              RECEIVED NYSCEF: 01/03 2018




               in and to the :Collateral to Notehoider. and (B)take such other action as Natahalder. may
               reasonably oiliest to effectuate the Outright assignment of such collatet.al. to Noteholder or to
               enable Noteholder to exercise, register or thither perfect and protect its rights and remedies with
               respect to such assigned Collateral;and (ii) without notice except as specified in this Section I4
               sell the Collateral or any part thereofIn one Ot mote parcels at public or private sale, at any of
               Noteholdes offices or elsewhere, for cash, on pi odit or tochAukro::44vgry..and• VOA such terms
               as .Noteholder may deem commereittiVrea.sonabie, Onarantor agrees that at least ten (10)days
               Wtittealletiee to Onarantor, given by Notehelder in accordance with the terms ofthe Guaranty,
               ofthe time and . place ofany public sale.or the time Which.any 0'h/to tale IS to be made shall
              constitute reiaoritible. POtitiCatitin of the sale of such Collateral. Noteholder shell-not be
              obligated to make any side of the Collateral regardless of notice of sale having been given,
               NotoWdo may adjourn any public or POYate sale from time to time by announcement at the
              time and place fixed therefor,and such sale may, without further notice, be made at the          and
              place.to which it was so actiOnrited. NOtehtildet May purchase all :Or any Pail Ofthe Cellatend at
              public or, ifpernaitted by law, pilVate.sale and, in Melt ofactual PayMent ofsuch purchase
               may setoff theamount,of such price against the Obligations, The proceeds realized from the sale
              of any 'Collateral shell b; applied first to the reasonable costs and expenses (including, without
              limitation, reasonable and documented out-of-pocket attorneys'.fees..and disbursements (which
              Snail be ihnited. to. those of a single legal *Counsel .each relevant priedietio0). incurred by
              NotehOlder for 01.1.00.160 and. rot acquisition, protection, and sale of the .Collateral, second to
              interest due upon any of the Obligations, and third to the principal of the Obligations. If any
              deficiency shall arisei Guarantor shall remain liable to,Notehtilder therefor.. The commencement
              of any action, legal or equitable, or the rendering of anyjudgment or decree for deficiency shell
              not affect Noteholder's security interest in the Collateral Until the Note Discharge, Cluarantes
              agreeatliat.NotehoVer has no obligation topreserverightsto Opliatend aguirlst any other parties.
                                        •
                       12.,Cumulative Remedies:     Power of Attorney: Effect on Guaranty; All of Noteholder's
              rights and remedies with. respect to the Patents, whether eStablished.hereby, by the Guaranty,by
             any other.Note Document. or by law shall be cumulative and may be etercised,singularly or
             cOiteUrrently. OntratitOr hereby authorizes 1.;loteiniteler. to make; constitute. and appeint. any
             officer or agent .ofNoteholder as:NatalaMarmarsOect, in its spie discretion,.as Oyerantor's true
             and tool attorney-in,,foot, with power,•ttpqn the:occurrence ofa Specified EventofDefault and
             solely during the continuance ofsuch Specified Event ofDefault10.00 endoiSe GuaranterisriaMe
             on all applications, doetiMents, OnPerS and inattinnetits necessary or desirable,for Noteholder iii
             the use of the Patents,(6)take any other actions with respect to the Patents as:Noteholder deems
             in the best Interest of Noteholders(c) grant Cr issue any exclusive or nonexclusive license under
             the Patents to anyone or WI assign,pledge,convey or otherwise transfer title in or., dispose ofthe
             Patents.to anyone. Guarantor hereby ratifies ail that such attorney shall laWfuliy do or cause to
             be done by virtue boot This power of attorney, being coupled with an. interest, shall be.
             irrevocable until the Note'Discharge: Unatanfor,aclmowledges and.agrees that this Agreement is
             AM intended to limit or restrict in any way the rights and remedies of Noteholder under the
             Guaranty and the other Note Documents but rather is intended to facilitate the exercise ofsuch
             rights and:remedies.                               .
                                                           •„
                      13.Notices. Any notice, approVal.„ consent or other communication to any party
             hereunder Shall be in the fOrm.aud manner,Aud to the addresses.as pt forth in the.guanintY.

             Wg040447:11.40-17~4' 40411.D.ce; .
             $5'.00914EZ
                      Case 18-12773-BLS             Doc 8-3        Filed 12/13/18         Page 57 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 Ag                                                          INDEX NO. 650026/2018
NYSCEF DOC. NO. 11                                                                               RECEIVED NYSCEF: 01/032018




                    • 14, Binding Effect: Benefits of Agreement. This Agreement and all covenants and
              agreements of each party contained in this Agreement shall be binding upon and inure to the
              successors and :assigns Of such Party. Noteholder may assign or otherwise.. trans.* its rights
              under this.A.grcoMent to.any assignee ofthe Note tonneetionwith an assignment thereof made
              in accordance with.the tenna ofthe N.P.4,

                     13,Authority of Noteholder, •NotehOlder shall have and:be entitled to etereiSe.allPowers
              hereunder which arespecifically delegated to Noteholder by the termS.hercof,together with such
              Swots as are reasonablyInCident thereto. Noteholder ma,y perform any of its duties hereon()er or
              in.connection with the Patents by Or tiitotigh agents ,or kiinPloYees.and shall be entitled to.retain
              counsel enti.to actin.reliance Upon the adviceof           coneerning ell such matters.
                      16.Interpretation of Agreement. All terrosnet defined. herein shell have the Meaning set
              forth in the Guaranty and in the UCC,except where the contestotherwise r- ecoil*, To the Wont
              any tgral.,Or provisioii ofthis. Agra.atiwat conflicts with the. Guaranty and is not dealt with more
              sp.ecifieallyberein;theenertinty shall kOlitkalivIth rtapoot to Snell term or:provision
                                                                                                     !
                      11, Waiver. To thefitilest Otent it maY WV:41W So agree,.Guataritor agrees that it will
              not at any time insist upon, claimi Olead,..ox take any benefit or advantage Of any itiipitiSeMent,.
              valuation, stay, extension,moratorium,.redemption Or :Similar JOW now or hereafter in force
             order to prevent,..deluo or hinder the enforcement hereof or the absolute sale of any part ofthe
             Patents: GtlertMtOr fet itself and all who claim through it,So far asIt or they now or hereafter
             lawfully may do terOtly waives the bogo41.of all ,such laW4 and all right to havethe Patents
             marshalled upon any t.oreelP§PTetcreof,and agrees that any court havingjuriadictionlo foreclose.
             this Agreement may order the.sale of the Patents as an entirety, Ouarantor.horebY waives and
             releases any and all tight to require Neteholder to Collect any oftheObligatjOna from any specific
             item oritems ofthe Patents or from any other party liable asgtiatintor orin any other
                                                                                                      manner in
             respect of any ofthe ObliptivA Or from any collateral (other than the Pataata) for any of the
             Obligations.

                    18.11einstaternent. This Agreement shall continue to be effective or be.reinstated, as the.
            caso.ntay           any thne any amount,received by Noteholder in respect of the obligations IS
            rescinded or must otherwise be restored. or :retorted by Noteholder upon the • insolvency,
            bankruptcy, dissoltition; liquidation Pr:reorganization of Guarantor fir upon.the appoint:Merit of
            any intervenor or conservator.of, or trustee Or similar official for,. Guarantor or,inty
                                                                                                  . substantial
            part ofits assets, or otherWise,.all asthough snehpayinents had..not been.rn.ade;
                        Final Expression. This Agreement, together with the Guaranty and the Other
                                                                                                       Note
            Documents to which Guarantor is a:party,Js intended by the parties as a final expression of their
            agreement and is.intended as a complete. and PXOIP4VO :gatOlOOOt.of the tertna and conditions.
            thereof. Acceptance of or acquiescence in, a course of perfottilanee rendatea under this
            Agreement shall not .be .relevant to cietainiine the meaning of this Agreement OM tot* the
            accepting or, aequie.sciogparty had knOwledge the nature ofthe performance and
            for objection.                                                                      CIPPQAPnitY




            VVE1095477755174!049.003
            3583093-v21
             Case 18-12773-BLS Doc 8-3 Filed 12/13/18 Page 58 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN4               INDEX NO.                                       850026/2018
NYSCEF DOC. NO. 11                                                                             RECEIVED NYSCEF: 01/03 2018




                    20.. Survival of Prov ims. Al.] representations, warranties, and CAW:JAWS of Guarantor
             contained herein shell survive the execution and delivery of this Agreement, and shall terminate
             only upOn the foll tAtt final pgyment and performance by Ogarentor of the. Obligation's mid
             termination ofthe Onaranty 4the other Note Documents.

                     21. Countaparts. This.Agivement may be Otectiteii in.one:Or Mote.tounterparts', eel)a
             which shall be deemed an Original but till Of which .4011 tegetlier constitute one and the same
             agteeineitt.

                  22. GOVERNING LAW; SUBMISSION TO jPRISDICTION; WAIVER OF JURY
             TRIAL.

                       (a) THIS AGREEMENT SHALL.BE.GOVERNED BY, THE INTERNAL
             LAWS OF THESTATE OF NEW Y0)3,1.‘     THE UCC4
                             GUARANT4 AND NO:17E1101,M ACKNOWLEDGE'MT THE
             RIGHT TO A TRIAL BY JURY IS A CONSTITUTIONAL RIGHT,BUT THAT THE RIGHT
             MAY     WAIVED. 130.11-1 ,GUARANTOR AND NOTEHOLDER EACH KNOWINGLY
             VOLUNTARILY,IRREVOCABLY AND WITHOUT COERCION, WAIVE ALL.RIGHTS TO
             TRIAL BY JURY OF ALL DISPUTES BETWEEN THEM, NEITHER NOTEHOLDER NOR
             GUARANTOR SHALL BE DEEMED TO HAVE: GIVEN UP THIS WAIVER OF JURY
             TRIAL UNLESS THE PARTY CLAIMING THAT THIS 'WAIVER HAS. BEEN
             RELINQUISHED HAS A WRITTEN INSTRUMENT ,SIGNED BY THE OTHER PARTY
             STATING THAT THIS.WAIVERBAS.BEEN GIVEN.U.P.
                                        ..
                              EACH PARTY HERETO AGREES THAT ANY LEGAL ACTION OR
                             (c)
             PROCEEDING WITH. RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
             CONTEMPLATED HEREBY MAY BE BROUGHT IN ANY COURT OF THE UNITED
             STATES OF AMERICA OR OF THE STATE OF NEW YORK,SITTING IN OR HAVING
             JURISDICTION OVER THE COUNTY OF NEW YORK,NEW YORKANP.EACH PARTY
             HERETO HEREBY • St./OMITS. TO .AND 40CEPT$ .01‘IgM1,1,Y AND
             UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS WITH
             RESPECT TO.ITS PERSON AND PROPERTY AND IRREVOCABLY CONSENTSTO THE
             SERVICE OP PROCESS IN CONNECTION WITH ANY'SUCH ACTION OR PROCEEDING
             BY MAILING SUCH SERVICE DP PROCESS :(CERTIFIED. OR: REGISTERED, IF
             CAPABLE OP CERTIFICATION. OR RE(ISTRATION) TO SUCH PARTY AT ITS
             ADDRESS FOR,NOTICES SET FORTH IN THE GUARANTY. EACH PARTY HERETO
             HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO THE LAYING DE VENUE OF
             ANY SUCH SUIT OR PROCEEDING IN THE ABOVE-DESCRIBED COURTS. EACH
            PARTY HERETO IRREVOCABLY AND GENERALLY CONSENTS:IN RESPECT OF ANY
            PROCEEDINGS TO THE GIVING OF ANY'Kopf OR THE ISSUE QF ANY PROCESS IN
            CONNECTION WITH TI-JOSE PROCEEDINGS INCLUDING„ WITHOUT LIMITATION,
            THE MAXIM, ENFORCEMENT OR EXECUTION AGAINST ANY ASSETS:
            WHATSOEVER OF ANY ORDER.OR JUDGMENT WHICH MAYBE MARE OR GIVEN IN
            THOSE NWCEEDINQS,                            1.   ''     •   •   • •     •     •     •


            410.4454705617W.40:40R9A.
            1,8409),v2%
             Case 18-12773-BLS Doc 8-3 Filed 12/13/18 Page 59 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM               INDEX                                            NO. 650026/2018
NYSCEF DOC. NO. 11                                                                             RECEIVED NYSCEF: 01/03)2018




                      23. Termination of Agreement. This Agreement shall terminate upon the Note Discharge
              automatically and without the requirement for any Aittliet Action by any party.. At such timer.
              Noteholder shell ptOttptly(a)reassign and redeliver to Ouarantor'ail..of the Patents that have not
              been otherwise.404 ni disposed of by Noteholder ni accordance: with the tons here0 end(b)
              execute and deliver 0.Q0.44,1010.fi at9.uarantor's expense, all documents that totttotottequesis
              to twitietted spcb termination and. the release. of Noteholder's security interest in and to the
              Cenateriti. In Ettitlit14..the Seentity intereSt otettod by this Agtiernelit with respect. to. any •
              Coilateini shall atttontatieally terminate:*.VithOnt the requirement for any btthei action by any
              party upon any sale or disposition Of such:Collateral that is pgrtnitted. by the Note DOotonents,
              subject to the mandatory prepayment provis.icins hi


                                        [The teat.otthis ptiois intent iñally:left blank]




                                                              -7-
             WEA0§0.7755V71:4,431M00.
              51$3651.3.:..v<21
                     Case 18-12773-BLS
                             Doc 8-3 Filed 12/13/18 Page 60 of 61
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 Al          _ .• INDEX                                          NO. _650026/2018
NYSCEF DOC. NO. 11                                                                            RECEIVED NYSCEF: 01/03 2018




                     IN WITNESS WHEREOF,Guarantor has duly executed and delivered this AgiVegke0 as
              ofthe day and year first above written.

                                                             NO• ADIX,
                                                             a Del are corporation



                                                                      %kue Okcatc
                                                                    its      CJ )

                     By acceptance hereof as of this         VIA      day of September, 2015, Noteholder agrees
              to be bound by the.PP:Nis/Ms hereof.

                                                             NTT DOCOMOONC,
                                                             a Japanese corporatiOn


                                                             By:    KoiCHI TAMARA
                                                                    Its:. KWAGM MSCfrg




                                           $004ito 1.?gog fp. PatottSg.01011YAgrcomPtt
             WEIL:i9647776517144349.0003
             3583093-y2S
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                                              INDEX NO. 650026/2018
NYSCEF DOC. NO. 11
                                                                                                                        RECEIVED NYSCEF: 01/03/2018




                                                                    SCHEDULE A



                                                                        TO



                                                         PATENT SECURITY AGREEMENT
                                                                                                                                                       Case 18-12773-BLS




                                                           Dated as-ofSepteniber 29;2015



                                                          Patents Owned By Nomadix,
                                                                                                                                                       Doc 8-3




               Title                                      Country   Application No.        frogDate     PatentNtmtber    %se Date
                JANOWAIPW Rateg*—=                                  b9'041534
                                                                                -
                                                                                14,
                                                                                  "- Mtli  j
                                                                                           ,Pr.ti;t
                                                                                                 —,?-21tr
                                                                                                  :1     ea
                                                                                                          lla*MarISP:#71,..,„,g5
               tYSTEM ANMVLETROD ratErrAttignim           tfg       00/684937
               NETWORK CONNECTION WITH UNKNOWN                                          6.:063400ti      mnzrzi       V&A-440*
               NETWORK AND/ORtSER DEVICE'
                                                                                                                                                       Filed 12/13/18




                                      a5.-0   40ailaHk                                                                      114-0-410
                                                   dr
               SYSTISK.AXD"VEMNYVOICMIAMI-MG                        12124427
               'NETWORK CONNECTION'                                                      19441;100g     gtetiMO         11-Sep.1611



               REEXA OPNOMATLICTRANSIATOR                Us         MO=                    MTelia1003   6116892C1.
                                                                                                                                                       Page 61 of 61




               ROUTER                                                                                                   -414Dec4000'


               Atii.Ag54177Ssw434atioe3
               3 3093,4M
